UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2012 Date of reporting period:	June 1, 2011 — November 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Asset Allocation Equity Fund Semiannual report 11 | 30 | 11 Message from the Trustees 1 Performance snapshot 2 Interview with your fund’s portfolio manager 3 Your fund’s performance 8 Your fund’s expenses 9 Terms and definitions 11 Other information for shareholders 12 Trustee approval of management contract 13 Financial statements 17 Message from the Trustees Dear Fellow Shareholder: For all the volatility and economic uncertainty investors experienced in recent months, U.S. equity markets ended the year more or less where they started; some fixed-income sectors posted modest gains, while others struggled. This period of heightened volatility is likely to persist, given the unresolved European debt crisis and tepid growth here in the United States. However, not all the news is bad. Corporate earnings and balance sheets remain solid, unemployment has trended down, inflation pressures have eased globally, and state budgets show early signs of improvement. The counsel of your financial advisor can be an invaluable resource during periods of market uncertainty, as can a long-term focus and a balanced investment approach. Moreover, Putnam’s portfolio managers and analysts are trained to uncover the opportunities that often emerge in this kind of environment, while also seeking to guard against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 3 and 8–9 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. * Returns for the six-month period are not annualized, butcumulative. 2 Interview with your fund’s portfolio manager Jeff, can you give us an update on the retreat in equity markets? Stock prices reached their highest levels this year during April. By June 1, when the fund’s fiscal year began, prices were declining, while volatility was increasing. Early on, markets were reacting to mounting evidence of economic weakness in the United States, as well as to deterioration in the European sovereign debt situation. The global economy more generally was also weakening. Japan’s disasters in March caused supply chain disruptions, and China’s policymakers took measures to slow the world’s second-largest economy in order to reduce inflation. Then, from July through September, stocks and other “risk assets” encountered their worst quarter since the financial crisis unraveled markets in 2008. S&P’s downgrade of U.S. Treasury debt, continued challenges in the European sovereign debt negotiations, and generally weaker-than-expected economic data poured fuel on the fire. Fortunately, a broad rally occurred in October on signs that the U.S. economy was still expanding and that European policymakers were moving in the right direction to prevent an uncontrolled banking crisis. Stocks rose briskly and brought U.S. markets generally to levels near where they were last January, though still well below their levels of June 1. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 11/30/11. See pages 2 and 8–9 for additional fund performance information. Index descriptions can be found on page 11. 3 What investment strategies did you pursue? We have a long-term strategy that does not change with quarterly economic data or the sort of “headline” risk — the reaction to daily news — that was driving market prices during much of the period. The fund pursues broad diversification across global equity markets—U.S. and international stocks, as well as large, mid, and small caps — to benefit from the long-term equity premium of stocks. Over long time periods of 10 or 20 years, stocks have generally outperformed other asset classes. In addition to diversification, we try to add to total returns by implementing asset allocation and stock selection strategies driven by our research. We evaluate opportunities and risks over short-, medium-, and long-term periods. In addition to guiding security selection, this research also guides our global allocations. Our goal is to achieve an optimal balance of return and risk. Could you describe your approach to selecting stocks? The bulk of fund assets are invested in U.S. large- and mid-cap stocks. In selecting these holdings, we look for stocks that we believe offer a high free cash flow yield, sustainable earnings growth, and attractive valuations. High free cash flow, in our view, is one of the best measures of the quality of a business, and is less subject to variations than other measures. We also are conscious of valuations with the goal of managing risk. As an example, we avoid what we consider speculative growth stocks, such as companies with a compelling story but little in the way of underlying profits. Do the other allocations of the fund pursue different strategies? Quantitative methods are a little more prominent, and we have found them to be more effective in a couple of areas, especially the international developed-market portion of the fund and the small-cap growth area. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 11/30/11. Short-term holdings are excluded. Holdings will vary over time. 4 How does the portfolio use derivatives? We implement strategies with a few different types of derivatives. During this period some of the more important strategies involved forward currency contracts, used to establish currency exposures and hedge foreign exchange risk that we considered unattractive. We used total return swaps to manage specific sector, industry, and market exposures, and to hedge related risks. We also used futures contracts for managing some of our market risk exposures and to equitize cash. Where did you see the best performance in the portfolio? The U.S. large-cap equity weighting performed well on a relative basis, in that it had flat results in a declining market. However, international holdings generally did not keep pace, as both developed and emerging markets lagged U.S. stocks. The Russell 3000 Index, which represents the broad U.S. equity market, posted a –7.48% result for the period, compared with –9.96% for the fund’s custom benchmark. Overall, the fund posted an –11.08% result for the period, which was lower than both benchmarks. Our stock selections were most successful in the U.S. market, where lower valuations were an advantage. This was not the case in international markets. Also, small caps underperformed large caps. What were some of the major contributors to performance? W.W. Grainger performed well. This company distributes a variety of maintenance, repair, and operating industrial supplies primarily to other businesses. In addition to posting earnings growth, Grainger has raised its dividend and repurchased a significant amount of shares. Amid turbulent conditions this year, the market has disproportionately favored companies that take such shareholder-friendly This chart shows how the fund’s top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 5 measures. The fund had an overweight position in this stock relative to its benchmark, but we took profits on the position when it became more fully valued, in our view, and it was no longer a holding at the end of the period. Shares of another overweight position, Oceaneering International , rose by nearly 20% during the period. This company serves the offshore oil and gas industry, including deepwater drilling. Not far behind in terms of performance was Perrigo , a pharmaceutical company that makes over-the-counter and prescription drugs as well as nutritional supplements. Relative to the benchmark, this too was an overweight, but we took profits on the position to reduce the fund’s exposure as the stock’s valuation became less attractive, and the stock is no longer in the portfolio. Generally, we saw solid performance from holdings within the health-care sector, including small caps. Hi-Tech Pharmacal , an over-the-counter drugmaker and an overweight position relative to the benchmark, and Elan , an Ireland-based biotechnology company, both contributed positively to results in the period. Next , a U.K. apparel retailer, also contributed positively to performance. Next benefited in part from the popularity of its clothing designs withconsumers. While the financials sector was generally an underperformer in the period, some of our selections performed well. In emerging markets, for example, the fund held a position in PT Bank Rakyat Indonesia , and it contributed positively to results. This bank is an important lender to individuals and small businesses in Indonesia’s rural areas, and it has profited from the country’s economic growth. We were able to build the position at a favorable price. Which holdings had disappointing results? NII Holdings , a wireless telecommunications company that operates in Latin American markets, declined by nearly 50% for the period. This company has faced significant competition from larger companies in a number ofmarkets. Halliburton was also a significant drag on performance. Although this oilfield services company has some attractive advantages, the decline of oil prices since early 2011 has been a challenge for the sector as a whole, and Halliburton is still involved in settlement discussions for its role in the Deepwater Horizon accident of 2010. Overall, we saw relatively weak results from our stock selections in the energy sector. Among emerging-markets positions, China WindPower detracted from results. Investors penalized the stock because of fears about overcapacity in windpower generation, and grid-connection issues more broadly. We have a different view, though, as the company’s management has been very careful to plan its new capacity in an effort to avoid such problems. Despite the weak economy, EchoStar was also a poor performer. This small-cap company, an out-of-benchmark choice, develops set-top boxes for satellite TV service providers. It often performs well when cash-strapped consumers rely more on television programming for entertainment. However, concerns about credit risk hurt companies such as EchoStar that have leveraged balancesheets. What is your outlook for markets and the fund in the coming months? We do not expect much improvement from the extreme and unpleasant volatility in the first half of the fiscal year, caused by problems in the economy and the financial crisis in Europe. While we believe that the United States is likely to continue expanding, the problems in Europe have not yet been resolved. In addition, China and, more broadly, emerging markets have not performed appreciably better, despite more robust economic conditions. 6 We have trimmed some exposures to Europe and its troubled banking sector. We made these judgments based on security selection criteria — these areas simply have few attractive opportunities, in our view. In the portfolio, we do not make major changes in allocations based on short-term conditions or market sentiment. On a positive note, we believe that the fundamental advantage that stocks offer today is strong earnings growth. Profits are near record levels, and yet stock performance has been weak. Despite the near-term risks, in our view conditions are ripe for investors with a long-term horizon. Thank you, Jeff, for your time and insightstoday. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James Fetch, Robert Kea, Joshua Kutin, Robert Schoen, and Jason Vaillancourt. IN THE NEWS Despite persistent market volatility, corporate financials improved to near- peak levels in 2011. Economic growth may have slowed, but many U.S. companies that implemented cost-cutting measures since 2008 began to see the results of those efforts reflected in resilient profit margins. Companies in the S&P 500 Index are on track to generate record earnings per share in 2011. In lean economic times, companies have remained vigilant about controlling costs and managing inventories effectively. Even in the face of heightened market volatility and consequent investor risk aversion, strong earnings performance has supported both equities and high-yield bonds on a fundamental basis. 7 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended November 30, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 11/30/11 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 57.84% 48.76% 57.84% Annual average 17.34 14.93 17.34 1 year 1.23 –4.58 1.23 6 months –11.08 –16.19 –11.08 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A shares reflect the deduction of the maximum 5.75% sales charge levied at the time of purchase. Class Y shares have no initial sales charge. For a portion of the periods, this fund may have had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. Comparative index returns For periods ended 11/30/11 Putnam Equity Lipper Multi-Cap Growth Russell 3000 Index Blended Index Funds category average* Life of fund 63.99% 61.78% 70.33% Annual average 18.92 18.35 20.34 1 year 7.00 3.72 3.15 6 months –7.48 –9.96 –9.73 Index and Lipper results should be compared to fund performance before sales charge or at net asset value. * Over the 6-month, 1-year, and life-of-fund periods ended 11/30/11, there were 533, 503, and 431 funds, respectively, in this Lipper category. 8 Fund price and distribution information For the six-month period ended 11/30/11 Class A Class Y Before After Net sales sales asset Share value charge charge value 5/31/11 $12.28 $13.03 $12.28 11/30/11 10.92 11.59 10.92 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 12/31/11 Class A Class Y (inception dates) (1/23/09) (1/23/09) Before After Net sales sales asset charge charge value Life of fund 58.34% 49.24% 58.33% Annual average 16.91 14.58 16.91 1 year –4.49 –9.98 –4.58 6 months –9.24 –14.48 –9.25 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class Y Net expenses for the fiscal year ended 5/31/11* 1.33% 1.08% Total annual operating expenses for the fiscal year ended 5/31/11 1.82% 1.57% Annualized expense ratio for the six-month period ended 11/30/11 1.07% 1.07% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/12. 9 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from June 1, 2011, to November 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class Y Expenses paid per $1,000*† $5.05 $5.05 Ending value (after expenses) $889.20 $889.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended November 30, 2011, use the following calculation method. To find the value of your investment on June 1, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class Y Expenses paid per $1,000*† $5.40 $5.40 Ending value (after expenses) $1,019.65 $1,019.65 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 11/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 10 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge, or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. MSCI EAFE Index (ND) is an unmanaged index of equity securities from Europe, Australasia, and the Far East. Putnam Equity Blended Index is an unmanaged index representing global stock market performance, and comprises 75% the Russell 3000 Index, 19% the MSCI EAFE Index (ND), and 6% the MSCI Emerging Markets Index (GD). Russell 3000 Index is an unmanaged index of the 3,000 largest U.S. companies. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 11 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2011, Putnam employees had approximately $322,000,000 and the Trustees had approximately $70,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 12 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June 17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. 13 Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds 14 in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for 15 every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered information about the absolute return of your fund, and your fund’s performance relative to its internal benchmark. Putnam Dynamic Asset Allocation Equity Fund’s class A shares’ return before fees and expenses was positive over the one-year period ended December 31, 2010, and exceeded the return of its internal benchmark over the one-year period. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of futureresults.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 16 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 17 The fund’s portfolio 11/30/11 (Unaudited) COMMON STOCKS (91.5%)* Shares Value Advertising and marketing services (0.5%) Nu Skin Enterprises, Inc. Class A 108 $5,156 Omnicom Group, Inc. 2,159 93,204 ValueClick, Inc. † 87 1,345 Aerospace and defense (1.4%) Embraer SA ADR (Brazil) 407 10,387 European Aeronautic Defense and Space Co. NV (France) 616 18,473 Lockheed Martin Corp. 1,380 107,846 National Presto Industries, Inc. 26 2,456 Raytheon Co. 2,151 98,021 United Technologies Corp. 289 22,137 Agriculture (0.1%) Andersons, Inc. (The) 16 709 Archer Daniels-Midland Co. 88 2,651 Black Earth Farming, Ltd. SDR (Sweden) † 158 350 Cresud S.A.C.I.F. y A. ADR (Argentina) 64 704 Golden Agri-Resources, Ltd. (Singapore) 3,000 1,700 GrainCorp, Ltd. (Australia) 187 1,484 KWS Saat AG (Germany) 3 587 PT Astra Agro Lestari Tbk (Indonesia) 500 1,259 SLC Agricola SA (Brazil) 71 625 Vilmorin & Cie (France) 7 723 Viterra, Inc. (Canada) 156 1,594 Wilmar International, Ltd. (Singapore) 1,000 4,057 Airlines (0.6%) Alaska Air Group, Inc. † 113 7,844 Cebu Air, Inc. (Philippines) 4,560 7,490 International Consolidated Airlines Group SA (United Kingdom) † 3,023 7,110 Southwest Airlines Co. 2,970 24,889 United Continental Holdings, Inc. † 3,160 56,784 US Airways Group, Inc. † 423 1,997 Automotive (0.9%) Bayerische Motoren Werke (BMW) AG (Germany) 90 6,775 Daimler AG (Registered Shares) (Germany) 321 14,565 Hino Motors, Ltd. (Japan) 3,000 18,492 Kia Motors Corp. (South Korea) 279 17,701 Navistar International Corp. † 652 24,274 Peugeot SA (France) 1,095 20,525 Suzuki Motor Corp. (Japan) 1,100 23,352 TRW Automotive Holdings Corp. † 721 23,548 Volkswagen AG (Preference) (Germany) 127 21,808 18 COMMON STOCKS (91.5%)* cont. Shares Value Banking (6.7%) Agricultural Bank of China, Ltd. (China) 39,000 $16,765 Australia & New Zealand Banking Group, Ltd. (Australia) 2,333 49,311 Banco Bradesco SA ADR (Brazil) 2,370 39,105 Banco Latinoamericano de Exportaciones SA Class E (Panama) 307 5,023 Bank Mandiri Persero Tbk PT (Indonesia) 11,000 8,056 Bank of America Corp. 9,151 49,781 Bank of Marin Bancorp. 62 2,289 Bank of the Ozarks, Inc. 341 9,667 Barclays PLC (United Kingdom) 9,456 27,226 BNP Paribas SA (France) 604 24,236 Cardinal Financial Corp. 288 3,079 China Construction Bank Corp. (China) 66,000 47,060 Citigroup, Inc. 3,538 97,223 Citizens & Northern Corp. 182 3,096 Commerzbank AG (Germany) † 2,013 3,764 Community Bank System, Inc. 136 3,593 East West Bancorp, Inc. 502 9,824 Fifth Third Bancorp 3,212 38,833 Financial Institutions, Inc. 184 3,064 First Financial Bancorp 213 3,382 Flushing Financial Corp. 314 4,063 Heartland Financial USA, Inc. 125 1,926 Home Bancshares, Inc. 140 3,480 HSBC Holdings PLC (London Exchange) (United Kingdom) 3,913 30,535 Hudson City Bancorp, Inc. 4,667 26,089 Huntington Bancshares, Inc. 5,205 27,326 Industrial and Commercial Bank of China, Ltd. (China) 67,000 39,733 Industrial Bank of Korea (IBK) (South Korea) 1,290 17,222 International Bancshares Corp. 223 3,987 Itau Unibanco Holding SA ADR (Preference) (Brazil) 1,710 30,438 JPMorgan Chase & Co. 4,304 133,294 Kasikornbank PCL NVDR (Thailand) 3,000 11,542 Lloyds Banking Group PLC (United Kingdom) † 25,587 10,071 MainSource Financial Group, Inc. 281 2,327 Mitsubishi UFJ Financial Group, Inc. (Japan) 3,800 16,514 Mizuho Financial Group, Inc. (Japan) 19,940 26,165 National Australia Bank, Ltd. (Australia) 920 22,912 Oriental Financial Group (Puerto Rico) 234 2,569 PNC Financial Services Group, Inc. 1,933 104,787 Popular, Inc. (Puerto Rico) † 1,132 1,687 PT Bank Rakyat Indonesia (Persero) Tbk (Indonesia) 13,500 9,995 Republic Bancorp, Inc. Class A 68 1,442 Sberbank of Russia ADR (Russia) † 3,830 46,785 Southside Bancshares, Inc. 220 4,772 Standard Chartered PLC (United Kingdom) 466 10,181 State Street Corp. 670 26,566 19 COMMON STOCKS (91.5%)* cont. Shares Value Banking cont. Svenska Handelsbanken AB Class A (Sweden) 563 $14,848 Swedbank AB Class A (Sweden) 1,130 15,111 TrustCo Bank Corp. 439 2,314 U.S. Bancorp 2,756 71,436 Virginia Commerce Bancorp, Inc. † 460 3,073 Walker & Dunlop, Inc. † 151 1,918 Washington Banking Co. 179 2,017 Webster Financial Corp. 141 2,778 Wells Fargo & Co. 2,844 73,545 Westpac Banking Corp. (Australia) 1,207 26,311 Beverage (1.6%) Coca-Cola Co. (The) 1,424 95,735 Diageo PLC (United Kingdom) 1,277 27,317 Dr. Pepper Snapple Group, Inc. 2,593 94,721 Heineken Holding NV (Netherlands) 332 13,344 PepsiCo, Inc. 1,004 64,256 Synergy Co. (Russia) † 241 4,900 Biotechnology (0.8%) AVEO Pharmaceuticals, Inc. † 126 2,129 BioMarin Pharmaceuticals, Inc. † 94 3,254 Cubist Pharmaceuticals, Inc. † S 237 9,141 Gilead Sciences, Inc. † 3,227 128,595 Medicines Co. (The) † 141 2,666 Onyx Pharmaceuticals, Inc. † 70 3,087 RTI Biologics, Inc. † 870 3,715 United Therapeutics Corp. † 47 1,923 Broadcasting (0.1%) Knology, Inc. † 399 5,686 M6-Metropole Television (France) 478 7,119 Sinclair Broadcast Group, Inc. Class A 682 7,052 Cable television (1.5%) Comcast Corp. Class A 1,395 31,625 DIRECTV Class A † 2,689 126,974 HSN, Inc. 108 3,866 IAC/InterActiveCorp. † 2,895 121,242 Kabel Deutschland Holding AG (Germany) † 205 11,371 Chemicals (2.9%) Agrium, Inc. (Canada) 32 2,240 Albemarle Corp. 1,032 56,274 American Vanguard Corp. 317 4,045 Arkema (France) 22 1,603 BASF SE (Germany) 236 17,152 Cambrex Corp. † 455 3,144 CF Industries Holdings, Inc. 18 2,516 20 COMMON STOCKS (91.5%)* cont. Shares Value Chemicals cont. Cytec Industries, Inc. 715 $33,719 Formosa Chemicals & Fibre Corp. (Taiwan) 2,000 5,243 Georgia Gulf Corp. † 91 1,748 Incitec Pivot, Ltd. (Australia) 537 1,851 Innophos Holdings, Inc. 215 10,589 Innospec, Inc. † 117 3,400 International Flavors & Fragrances, Inc. 918 49,811 Intrepid Potash, Inc. † 46 1,065 K&S AG (Germany) 94 5,104 Koninklijke DSM NV (Netherlands) 330 16,109 Koppers Holdings, Inc. 147 4,855 Kraton Performance Polymers, Inc. † 135 2,838 LyondellBasell Industries NV Class A (Netherlands) 671 21,922 Minerals Technologies, Inc. 61 3,538 Monsanto Co. 566 41,573 Mosaic Co. (The) 34 1,794 NewMarket Corp. 15 2,968 Nitto Denko Corp. (Japan) 900 37,290 Nufarm, Ltd. (Australia) † 268 1,355 OCI Co., Ltd. (South Korea) 30 6,301 OM Group, Inc. † 209 4,755 PolyOne Corp. 436 4,691 Potash Corp. of Saskatchewan, Inc. (Canada) 95 4,117 PPG Industries, Inc. 1,120 98,280 Sasol, Ltd. (South Africa) 515 24,666 Sociedad Quimica y Minera de Chile SA ADR (Chile) 55 3,154 Syngenta AG (Switzerland) † 159 46,923 TPC Group, Inc. † 299 7,176 Vale Fertilizantes SA (Preference) (Brazil) 165 2,257 W.R. Grace & Co. † 320 13,334 Yara International ASA (Norway) 51 2,082 Coal (0.1%) Alpha Natural Resources, Inc. † 235 5,640 New World Resources PLC Class A (Czech Republic) 631 4,520 PT Adaro Energy Tbk (Indonesia) 32,000 6,979 Walter Energy, Inc. 30 2,151 Commercial and consumer services (1.3%) Advance America Cash Advance Centers, Inc. 219 1,866 Alliance Data Systems Corp. † 55 5,633 AMERCO † 15 1,170 Arbitron, Inc. 82 3,084 Bunzl PLC (United Kingdom) 961 12,576 Compass Group PLC (United Kingdom) 951 8,812 Deluxe Corp. 240 5,486 Dun & Bradstreet Corp. (The) 925 64,630 21 COMMON STOCKS (91.5%)* cont. Shares Value Commercial and consumer services cont. Expedia, Inc. 2,148 $59,747 EZCORP, Inc. Class A † 318 9,251 Hillenbrand, Inc. 275 6,251 Moody’s Corp. 777 26,970 Randstad Holding NV (Netherlands) 125 3,905 Swire Pacific, Ltd. (Hong Kong) 3,000 36,547 TNS, Inc. † 210 4,101 Communications equipment (0.3%) Cisco Systems, Inc. 1,815 33,832 Harris Corp. 627 22,321 Plantronics, Inc. 72 2,481 RF Micro Devices, Inc. † 808 5,034 Wistron NeWeb Corp. (Taiwan) 2,149 4,082 Components (—%) Coherent, Inc. † 29 1,473 Computers (4.4%) Actuate Corp. † 1,325 8,745 Anixter International, Inc. † 55 3,378 Apple, Inc. † 1,301 497,241 Aspen Technology, Inc. † 119 2,124 Dell, Inc. † 5,710 89,990 Fujitsu, Ltd. (Japan) 7,000 37,287 Hewlett-Packard Co. 3,300 92,234 Ixia † 389 4,279 Lenovo Group, Ltd. (China) 12,000 8,600 Lexmark International, Inc. Class A 82 2,744 Magma Design Automation, Inc. † 502 2,871 Monotype Imaging Holdings, Inc. † 272 4,034 Silicon Graphics International Corp. † 132 1,969 STEC, Inc. † 281 2,563 SuccessFactors, Inc. † 56 1,434 Synchronoss Technologies, Inc. † 107 3,198 Teradata Corp. † 607 32,918 Verint Systems, Inc. † 141 3,989 Western Digital Corp. † 1,241 36,076 Conglomerates (1.2%) 3M Co. 191 15,479 General Electric Co. 8,238 131,066 Marubeni Corp. (Japan) 1,000 6,172 Siemens AG (Germany) 159 16,046 SPX Corp. 1,018 64,541 Construction (0.4%) Asia Cement Corp. (Taiwan) 6,000 6,638 BBMG Corp. (China) 10,500 8,058 22 COMMON STOCKS (91.5%)* cont. Shares Value Construction cont. China National Building Material Co., Ltd. (China) 12,000 $14,563 China National Materials Co., Ltd. (China) 27,000 10,924 China Shanshui Cement Group, Ltd. (China) 13,000 9,584 Fletcher Building, Ltd. (New Zealand) 2,000 9,447 Siam Cement PCL NVDR (Thailand) 1,000 10,358 Consumer (0.7%) Christian Dior SA (France) 56 7,252 Helen of Troy, Ltd. (Bermuda) † 52 1,553 Kimberly-Clark Corp. 1,790 127,931 Signet Jewelers, Ltd. (Bermuda) 79 3,498 Consumer finance (0.5%) African Bank Investments, Ltd. (South Africa) 2,495 10,714 American Express Co. 1,017 48,857 Cardtronics, Inc. † 159 4,322 DFC Global Corp. † 146 2,650 LIC Housing Finance, Ltd. (India) 3,305 14,405 Nelnet, Inc. Class A 175 4,009 Portfolio Recovery Associates, Inc. † 76 5,272 World Acceptance Corp. † 55 3,774 Consumer goods (1.4%) American Greetings Corp. Class A 155 2,633 Elizabeth Arden, Inc. † 275 10,395 Energizer Holdings, Inc. † 565 40,838 Kao Corp. (Japan) 700 18,490 Prestige Brands Holdings, Inc. † 524 5,177 Procter & Gamble Co. (The) 2,308 149,027 Reckitt Benckiser Group PLC (United Kingdom) 275 13,910 Unilever NV (Netherlands) 863 29,388 Consumer services (—%) Avis Budget Group, Inc. † 533 6,289 Shutterfly, Inc. † 28 758 Distribution (0.6%) Beacon Roofing Supply, Inc. † 283 5,527 Core-Mark Holding Co., Inc. † 56 2,159 Genuine Parts Co. 1,407 82,310 MWI Veterinary Supply, Inc. † 53 3,663 Spartan Stores, Inc. 148 2,668 Toyota Tsusho Corp. (Japan) 1,100 18,498 Electric utilities (2.8%) AES Corp. (The) † 4,912 59,337 Alliant Energy Corp. 709 29,927 Ameren Corp. 676 22,856 American Electric Power Co., Inc. 813 32,260 Chubu Electric Power, Inc. (Japan) 300 5,628 23 COMMON STOCKS (91.5%)* cont. Shares Value Electric utilities cont. CMS Energy Corp. 1,342 $28,075 Enel SpA (Italy) 3,812 16,192 Energias de Portugal (EDP) SA (Portugal) 9,746 31,241 Entergy Corp. 605 42,568 Exelon Corp. 2,587 114,630 Public Power Corp. SA (Greece) 401 2,262 Red Electrica Corp. SA (Spain) 890 39,138 RWE AG (Germany) 215 8,919 TECO Energy, Inc. 4,239 79,608 Westar Energy, Inc. 977 26,985 Electrical equipment (1.5%) ABB, Ltd. (Switzerland) † 2,333 44,237 Emerson Electric Co. 2,441 127,542 Harbin Electric Co., Ltd. (China) 6,000 5,974 Hitachi, Ltd. (Japan) 9,000 50,447 Mitsubishi Electric Corp. (Japan) 5,000 47,768 Newport Corp. † 107 1,394 Powell Industries, Inc. † 71 2,153 Electronics (2.8%) Acacia Research — Acacia Technologies (Tracking Stock) † 164 5,710 Cavium, Inc. † 43 1,404 Ceva, Inc. † 114 3,284 Cirrus Logic, Inc. † 188 3,063 EnerSys † 197 4,738 Entropic Communications, Inc. † 701 3,491 Fairchild Semiconductor International, Inc. † 184 2,383 FEI Co. † 222 8,960 GT Advanced Technologies, Inc. † 108 834 Hollysys Automation Technologies, Ltd. (China) † S 1,079 9,549 Hon Hai Precision Industry Co., Ltd. (Taiwan) 7,200 19,545 Honeywell International, Inc. 2,759 149,400 Infineon Technologies AG (Germany) 1,860 15,373 Integrated Silicon Solutions, Inc. † 114 1,064 Intel Corp. 2,426 60,432 KEMET Corp. † 209 1,731 L-3 Communications Holdings, Inc. 1,232 81,682 Omnivision Technologies, Inc. † 140 1,511 QLogic Corp. † 4,318 64,425 Samsung Electronics Co., Ltd. (South Korea) 75 68,090 Skyworth Digital Holdings, Ltd. (China) 24,000 9,736 Tripod Technology Corp. (Taiwan) 2,440 5,586 TTM Technologies, Inc. † 580 6,386 Unimicron Technology Corp. (Taiwan) 8,000 8,804 24 COMMON STOCKS (91.5%)* cont. Shares Value Energy (oil field) (2.2%) Cameron International Corp. † 2,430 $131,196 Compagnie Generale de Geophysique-Veritas (France) † 986 22,815 Eurasia Drilling Co., Ltd. GDR (Russia) 366 9,596 Halliburton Co. 1,568 57,702 Helix Energy Solutions Group, Inc. † 485 8,604 Key Energy Services, Inc. † 565 8,532 Newpark Resources, Inc. † 485 4,346 Oceaneering International, Inc. 2,696 128,222 Petrofac, Ltd. (United Kingdom) 602 13,770 RPC, Inc. 194 3,787 Schlumberger, Ltd. 431 32,467 Superior Energy Services † 108 3,209 Energy (other) (—%) Covanta Holding Corp. 376 5,614 Engineering and construction (0.5%) Daelim Industrial Co., Ltd. (South Korea) 155 13,698 Fluor Corp. 724 39,690 KEPCO Engineering & Construction Co., Inc. (South Korea) 124 9,700 KEPCO Plant Service & Engineering Co., Ltd. (South Korea) 200 6,475 Samsung Engineering Co., Ltd. (South Korea) 35 7,268 SembCorp Industries, Ltd. (Singapore) 5,000 16,827 Singapore Technologies Engineering, Ltd. (Singapore) 2,000 4,218 Entertainment (0.4%) Audiovox Corp. Class A † 689 4,988 Harman International Industries, Inc. 1,000 41,300 Sony Corp. (Japan) 1,600 28,825 Town Sports International Holdings, Inc. † 322 2,341 Environmental (—%) Duoyuan Global Water, Inc. ADR (China) † F S 482 1,870 Tetra Tech, Inc. † 203 4,545 Financial (0.9%) 3i Group PLC (United Kingdom) 2,299 6,895 Assurant, Inc. 1,294 50,777 Broadridge Financial Solutions, Inc. 878 19,816 KB Financial Group, Inc. (South Korea) 610 21,227 MarketAxess Holdings, Inc. 36 1,042 Nasdaq OMX Group, Inc. (The) † 1,909 50,111 ORIX Corp. (Japan) 160 13,475 Yuanta Financial Holding Co., Ltd. (Taiwan) 13,467 6,754 Food (0.7%) Associated British Foods PLC (United Kingdom) 302 5,278 BRF — Brasil Foods SA ADR (Brazil) 89 1,793 Bunge, Ltd. 36 2,250 Chaoda Modern Agriculture Holdings, Ltd. (China) F 2,000 283 25 COMMON STOCKS (91.5%)* cont. Shares Value Food cont. Chiquita Brands International, Inc. † 31 $258 Corn Products International, Inc. 37 1,924 Glanbia PLC (Ireland) 112 700 IOI Corp. Bhd (Malaysia) 1,000 1,607 Kerry Group PLC Class A (Ireland) 376 14,076 Kuala Lumpur Kepong Bhd (Malaysia) 200 1,396 Maple Leaf Foods, Inc. (Canada) 72 777 Nestle SA (Switzerland) 975 54,700 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 3,500 939 Smithfield Foods, Inc. † 40 980 Tate & Lyle PLC (United Kingdom) 127 1,342 Tesco PLC (United Kingdom) 1,082 6,905 Tyson Foods, Inc. Class A 71 1,430 Unilever PLC (United Kingdom) 186 6,253 Yamazaki Baking Co., Inc. (Japan) 2,000 26,590 Zhongpin, Inc. (China) † 1,240 11,681 Forest products and packaging (0.7%) Boise, Inc. 300 1,791 Domtar Corp. (Canada) 347 27,250 KapStone Paper and Packaging Corp. † 407 6,748 MeadWestvaco Corp. 1,918 57,252 Sealed Air Corp. 1,191 20,985 Weyerhaeuser Co. R 1,766 29,651 Gaming and lottery (0.1%) Ameristar Casinos, Inc. 200 3,500 OPAP SA (Greece) 989 8,758 Health-care services (3.2%) Aetna, Inc. 1,533 64,110 Air Methods Corp. † 28 2,260 Amedisys, Inc. † 45 534 AMERIGROUP Corp. † 122 6,975 AmerisourceBergen Corp. 1,855 68,913 AmSurg Corp. † 125 3,260 Cardinal Health, Inc. 1,303 55,325 Centene Corp. † 143 5,536 Computer Programs & Systems, Inc. 30 1,362 Gentiva Health Services, Inc. † 91 530 Humana, Inc. 684 60,657 ISTA Pharmaceuticals, Inc. † 1,266 4,748 Kindred Healthcare, Inc. † 382 4,737 Laboratory Corp. of America Holdings † 680 58,290 Lincare Holdings, Inc. 106 2,512 Magellan Health Services, Inc. † 118 5,978 Medco Health Solutions, Inc. † 1,812 102,686 Metropolitan Health Networks, Inc. † 473 3,425 26 COMMON STOCKS (91.5%)* cont. Shares Value Health-care services cont. Molina Healthcare, Inc. † 203 $4,436 Omnicare, Inc. 279 9,098 Spectrum Pharmaceuticals, Inc. † 264 3,656 Suzuken Co., Ltd. (Japan) 400 10,359 SXC Health Solutions Corp. (Canada) † 100 5,882 UnitedHealth Group, Inc. 2,429 118,462 WellCare Health Plans, Inc. † 82 4,793 Household furniture and appliances (0.1%) Conn’s, Inc. † 381 4,298 La-Z-Boy, Inc. † 422 4,178 Select Comfort Corp. † 130 2,409 Insurance (3.0%) Aflac, Inc. 1,148 49,869 AIA Group, Ltd. (Hong Kong) 4,800 15,092 Allianz SE (Germany) 116 12,019 Allied World Assurance Co. Holdings AG 1,034 61,513 American Equity Investment Life Holding Co. 475 5,254 American Financial Group, Inc. 181 6,516 American Safety Insurance Holdings, Ltd. † 230 5,060 Arch Capital Group, Ltd. † 552 20,849 Aspen Insurance Holdings, Ltd. 143 3,792 Assured Guaranty, Ltd. (Bermuda) 1,182 11,465 Aviva PLC (United Kingdom) 5,865 28,908 Berkshire Hathaway, Inc. Class B † 1,088 85,691 Chubb Corp. (The) 588 39,655 CNO Financial Group, Inc. † 648 4,095 Endurance Specialty Holdings, Ltd. (Bermuda) 984 35,591 Hartford Financial Services Group, Inc. (The) 3,088 54,843 Maiden Holdings, Ltd. (Bermuda) 308 2,680 Protective Life Corp. 143 3,173 RenaissanceRe Holdings, Ltd. 398 29,229 Swiss Life Holding AG (Switzerland) † 196 20,546 Symetra Financial Corp. 317 2,992 Tokio Marine Holdings, Inc. (Japan) 1,400 33,975 Transatlantic Holdings, Inc. 50 2,732 Travelers Cos., Inc. (The) 509 28,631 Investment banking/Brokerage (1.1%) Affiliated Managers Group † 556 52,581 Deutsche Bank AG (Germany) 497 19,233 E*Trade Financial Corp. † 219 2,010 Goldman Sachs Group, Inc. (The) 436 41,795 Interactive Brokers Group, Inc. Class A 367 5,457 Israel Corp., Ltd. (The) (Israel) 32 21,171 Kinnevik Investment AB Class B (Sweden) 967 19,613 27 COMMON STOCKS (91.5%)* cont. Shares Value Investment banking/Brokerage cont. Morgan Stanley 3,249 $48,053 National Financial Partners Corp. † 152 2,098 Leisure (—%) Brunswick Corp. 234 4,357 Lodging/Tourism (0.2%) FelCor Lodging Trust, Inc. † R 2,020 5,313 Genting Bhd (Malaysia) 4,500 15,808 Home Inns & Hotels Management, Inc. ADR (China) † S 354 10,995 Machinery (0.6%) AGCO Corp. † 78 3,569 Applied Industrial Technologies, Inc. 249 8,598 Cascade Corp. 128 5,569 Chart Industries, Inc. † 144 8,764 CNH Global NV (Netherlands) † 59 2,343 Deere & Co. 46 3,646 DXP Enterprises, Inc. † 141 4,265 Franklin Electric Co., Inc. 98 4,613 Fuji Electric Co., Ltd. (Japan) 6,000 17,854 Lindsay Corp. 29 1,638 NACCO Industries, Inc. Class A 20 1,587 Regal-Beloit Corp. 919 48,395 Sauer-Danfoss, Inc. † 82 3,082 Zebra Technologies Corp. Class A † 103 3,900 Manufacturing (1.5%) AZZ, Inc. 50 2,118 Dover Corp. 1,889 103,838 Generac Holdings, Inc. † 127 3,184 LSB Industries, Inc. † 138 4,315 Parker Hannifin Corp. 1,440 119,203 Polypore International, Inc. † 117 5,739 SKF AB Class B (Sweden) 1,515 32,372 Thomas & Betts Corp. † 310 16,123 TriMas Corp. † 352 7,184 Media (1.0%) Interpublic Group of Companies, Inc. (The) 5,505 51,637 Media Nusantara Citra Tbk PT (Indonesia) 65,500 8,266 News Corp. Class A 2,324 40,531 Viacom, Inc. Class B 1,626 72,780 Walt Disney Co. (The) 662 23,733 Medical technology (1.2%) ABIOMED, Inc. † 214 4,310 Coloplast A/S Class B (Denmark) 85 13,021 Conmed Corp. † 258 6,783 Covidien PLC (Ireland) 575 26,191 28 COMMON STOCKS (91.5%)* cont. Shares Value Medical technology cont. Fresenius SE (Germany) 267 $25,677 Greatbatch, Inc. † 128 2,831 Kensey Nash Corp. † 123 3,124 OraSure Technologies, Inc. † 1,165 11,068 Sirona Dental Systems, Inc. † 55 2,444 SonoSite, Inc. † 96 3,974 STAAR Surgical Co. † 302 2,969 Synthes, Inc. (Switzerland) 98 16,215 Thoratec Corp. † 76 2,312 Waters Corp. † S 1,256 100,480 Zeltiq Aesthetics, Inc. † 50 715 Metals (1.7%) BHP Billiton, Ltd. (Australia) 910 33,909 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 3,135 124,146 Gold Fields, Ltd. (South Africa) 519 8,732 Hecla Mining Co. 321 1,987 Horsehead Holding Corp. † 266 2,471 L.B. Foster Co. Class A 54 1,551 Rio Tinto PLC (United Kingdom) 725 38,403 Rio Tinto, Ltd. (Australia) 622 41,596 Sterlite Industries (India), Ltd. (India) 2,086 4,103 Sterlite Industries (India), Ltd. ADR (India) 632 5,094 Vale SA ADR (Brazil) 935 21,739 Vale SA ADR (Preference) (Brazil) 779 17,037 voestalpine AG (Austria) 550 16,041 Natural gas utilities (0.1%) Toho Gas Co., Ltd. (Japan) 2,000 11,796 Office equipment and supplies (0.2%) Canon, Inc. (Japan) 600 27,162 Societe BIC SA (France) 177 15,711 Oil and gas (8.0%) BG Group PLC (United Kingdom) 1,211 26,005 BP PLC (United Kingdom) 2,985 21,718 Caltex Australia, Ltd. (Australia) 1,396 18,814 Chevron Corp. 1,526 156,903 Clayton Williams Energy, Inc. † 53 3,920 CNOOC, Ltd. (China) 6,000 11,572 ConocoPhillips 1,862 132,798 Contango Oil & Gas Co. † 64 4,032 CVR Energy, Inc. † 236 4,295 Energy Partners, Ltd. † 254 3,510 ENI SpA (Italy) 1,393 29,519 Exxon Mobil Corp. 5,421 436,065 Gazprom OAO ADR (Russia) 3,765 43,621 HollyFrontier Corp. 1,670 38,828 29 COMMON STOCKS (91.5%)* cont. Shares Value Oil and gas cont. Lukoil OAO ADR (Russia) 562 $31,708 Marathon Oil Corp. 2,078 58,101 Marathon Petroleum Corp. 1,039 34,692 Murphy Oil Corp. 1,651 92,324 Occidental Petroleum Corp. 227 22,450 OGX Petroleo e Gas Participacoes SA (Brazil) † 2,832 21,862 Pacific Rubiales Energy Corp. (Colombia) 483 10,330 Petroleo Brasileiro SA ADR (Preference) (Brazil) 753 18,878 Petroleo Brasileiro SA ADR (Brazil) 534 14,413 Petroquest Energy, Inc. † 151 1,037 Rosetta Resources, Inc. † 316 17,171 Royal Dutch Shell PLC Class B (United Kingdom) 986 35,542 Statoil ASA (Norway) 1,275 32,989 Stone Energy Corp. † 443 12,532 Swift Energy Co. † 209 6,143 Tesoro Corp. † 1,624 38,797 Total SA (France) 358 18,492 Unit Corp. † 82 4,151 Vaalco Energy, Inc. † 422 2,659 Valero Energy Corp. 5,492 122,307 W&T Offshore, Inc. 209 4,184 Western Refining, Inc. † 198 2,354 Pharmaceuticals (5.0%) Abbott Laboratories 711 38,785 Allergan, Inc. 1,505 125,999 AstraZeneca PLC (United Kingdom) 785 36,380 Bayer AG (Germany) 77 5,058 Depomed, Inc. † 332 1,617 Elan Corp. PLC ADR (Ireland) † 607 6,568 Eli Lilly & Co. 2,426 91,824 Endo Pharmaceuticals Holdings, Inc. † 231 7,907 Forest Laboratories, Inc. † 3,012 90,240 GlaxoSmithKline PLC (United Kingdom) 2,611 57,892 Hi-Tech Pharmacal Co., Inc. † 117 4,858 Impax Laboratories, Inc. † 257 5,176 Jazz Pharmaceuticals, Inc. † 416 16,482 Johnson & Johnson 2,152 139,277 Medicis Pharmaceutical Corp. Class A 105 3,428 Merck & Co., Inc. 1,975 70,606 Novartis AG (Switzerland) 600 32,395 Orion Oyj Class B (Finland) 470 9,549 Par Pharmaceutical Cos., Inc. † 370 11,992 Pernix Therapeutics Holdings † 224 1,792 Pfizer, Inc. 5,740 115,202 Questcor Pharmaceuticals, Inc. † 87 3,911 Roche Holding AG (Switzerland) 89 14,164 30 COMMON STOCKS (91.5%)* cont. Shares Value Pharmaceuticals cont. Salix Pharmaceuticals, Ltd. † 73 $3,222 Sanofi (France) 662 46,335 ViroPharma, Inc. † 512 12,293 Watson Pharmaceuticals, Inc. † 68 4,394 Power producers (0.2%) China WindPower Group, Ltd. (China) † 150,000 6,568 NRG Energy, Inc. † 1,448 28,497 Publishing (0.2%) R. R. Donnelley & Sons Co. 2,264 34,005 Railroads (0.3%) Central Japan Railway Co. (Japan) 5 40,122 Genesee & Wyoming, Inc. Class A † 173 10,565 Real estate (2.4%) Agree Realty Corp. R 140 3,415 American Capital Agency Corp. R 101 2,898 Annaly Capital Management, Inc. R 3,337 53,626 Anworth Mortgage Asset Corp. R 378 2,393 Arlington Asset Investment Corp. Class A 97 1,934 Ashford Hospitality Trust, Inc. R 369 2,937 AvalonBay Communities, Inc. R 175 21,849 C C Land Holdings, Ltd. (China) 33,000 7,226 CBL & Associates Properties, Inc. R 369 5,273 Cheung Kong Holdings, Ltd. (Hong Kong) 1,000 11,436 China Overseas Land & Investment, Ltd. (China) 4,000 7,052 CommonWealth REIT R 1,049 17,560 CubeSmart R 237 2,363 Education Realty Trust, Inc. R 438 4,082 Equity Residential Trust R 375 20,696 Extra Space Storage, Inc. R 119 2,868 First Industrial Realty Trust † R 253 2,404 Glimcher Realty Trust R 531 4,620 Guangzhou R&F Properties Co., Ltd. (China) 10,400 8,515 Hang Lung Group, Ltd. (Hong Kong) 4,000 21,394 Invesco Mortgage Capital, Inc. R 140 2,208 Lexington Realty Trust R 524 3,972 LSR Group OJSC GDR (Russia) 1,121 4,844 LTC Properties, Inc. R 202 5,808 MFA Financial, Inc. R 321 2,208 Mission West Properties R 269 2,063 National Health Investors, Inc. R 217 9,181 Newcastle Investment Corp. R 722 3,213 Omega Healthcare Investors, Inc. R 149 2,672 PDG Realty SA Empreendimentos e Participacoes (Brazil) 6,461 24,010 PS Business Parks, Inc. R 98 5,165 Rayonier, Inc. R 2,424 98,511 31 COMMON STOCKS (91.5%)* cont. Shares Value Real estate cont. Rossi Residencial SA (Brazil) 2,903 $16,005 Saul Centers, Inc. R 74 2,583 Simon Property Group, Inc. R 324 40,286 Starwood Property Trust, Inc. R 109 1,945 Universal Health Realty Income Trust R 48 1,772 Urstadt Biddle Properties, Inc. Class A R 151 2,547 Westfield Retail Trust (Australia) R 6,501 17,360 Wheelock and Co., Ltd. (Hong Kong) 2,000 5,332 Regional Bells (0.6%) AT&T, Inc. 3,693 107,023 Cincinnati Bell, Inc. † 2,481 7,294 Restaurants (0.5%) AFC Enterprises † 804 12,623 Brinker International, Inc. 296 7,128 CEC Entertainment, Inc. 37 1,246 DineEquity, Inc. † 134 6,309 Domino’s Pizza, Inc. † 236 7,774 McDonald’s Corp. 515 49,193 Papa John’s International, Inc. † 173 6,557 Retail (6.9%) Advance Auto Parts, Inc. 923 63,890 Aeropostale, Inc. † 53 822 ANN, Inc. † 238 5,583 Ascena Retail Group, Inc. † 156 4,293 Big Lots, Inc. † 203 8,142 BR Malls Participacoes SA (Brazil) 2,285 23,136 Cash America International, Inc. 73 3,629 Cato Corp. (The) Class A 76 1,945 Coach, Inc. 1,272 79,614 Costco Wholesale Corp. 352 30,026 CVS Caremark Corp. 2,032 78,923 Dillards, Inc. Class A 76 3,572 DSW, Inc. Class A 263 11,835 Elders, Ltd. (Australia) † 1,605 366 Express, Inc. 124 2,814 Finish Line, Inc. (The) Class A 376 7,926 Foot Locker, Inc. 2,738 64,589 GameStop Corp. Class A † S 2,218 51,280 Genesco, Inc. † 83 4,901 GNC Holdings, Inc. Class A † 267 7,281 Gordmans Stores, Inc. † 68 874 Hyundai Department Store Co., Ltd. (South Korea) 41 6,014 Iconix Brand Group, Inc. † 156 2,693 Industria de Diseno Textil (Inditex) SA (Spain) 234 19,871 Jos. A. Bank Clothiers, Inc. † 78 3,844 32 COMMON STOCKS (91.5%)* cont. Shares Value Retail cont. Kingfisher PLC (United Kingdom) 3,321 $13,391 Koninklijke Ahold NV (Netherlands) 2,984 37,988 Kroger Co. (The) 2,437 56,490 Lewis Group, Ltd. (South Africa) 568 5,521 Limited Brands, Inc. 1,679 71,072 Men’s Wearhouse, Inc. (The) 99 2,755 Next PLC (United Kingdom) 708 29,931 Omega Protein Corp. † 187 1,576 PCD Stores Group, Ltd. (China) 48,000 7,939 PVH Corp. 44 2,987 Rent-A-Center, Inc. 87 3,128 Safeway, Inc. 4,576 91,520 Sally Beauty Holdings, Inc. † 197 3,960 Sonic Automotive, Inc. Class A 903 13,337 Steven Madden, Ltd. † 306 10,912 TJX Cos., Inc. (The) 2,034 125,498 USANA Health Sciences, Inc. † 69 2,356 Wal-Mart Stores, Inc. 3,881 228,591 Walgreen Co. 1,795 60,527 Williams-Sonoma, Inc. 1,454 54,918 Schools (—%) Career Education Corp. † 117 826 Lincoln Educational Services Corp. 109 801 New Oriental Education & Technology Group ADR (China) † 210 5,300 Semiconductor (1.5%) Applied Materials, Inc. 9,669 104,232 Cypress Semiconductor Corp. † 363 6,922 Entegris, Inc. † 576 4,856 LTX-Credence Corp. † 222 1,352 Nanometrics, Inc. † 132 2,174 Nova Measuring Instruments, Ltd. (Israel) † 400 2,584 Novellus Systems, Inc. † 1,223 42,340 Photronics, Inc. † 676 3,914 Qualcomm, Inc. 613 33,592 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 3,000 7,555 Teradyne, Inc. † 5,256 70,746 Shipping (0.2%) Samsung Heavy Industries Co., Ltd. (South Korea) 300 8,418 Swift Transportation Co. † 679 5,785 Wabtec Corp. 55 3,754 Yangzijiang Shipbuilding Holdings, Ltd. (China) 34,000 24,589 Software (2.3%) CA, Inc. 2,044 43,333 Concur Technologies, Inc. † 59 2,787 Manhattan Associates, Inc. † 89 4,017 33 COMMON STOCKS (91.5%)* cont. Shares Value Software cont. Microsoft Corp. 11,430 $292,379 MicroStrategy, Inc. † 39 4,802 Oracle Corp. 2,206 69,158 SAP AG (Germany) 108 6,443 TeleCommunication Systems, Inc. Class A † 647 1,740 Tencent Holdings, Ltd. (China) 800 15,626 TIBCO Software, Inc. † 257 7,042 Ultimate Software Group, Inc. † 37 2,454 Technology (0.3%) Amkor Technologies, Inc. † S 276 1,225 CACI International, Inc. Class A † 49 2,763 Tech Data Corp. † 922 45,390 Technology services (2.9%) Accenture PLC Class A 1,802 104,390 Acxiom Corp. † 292 3,632 Computershare, Ltd. (Australia) 641 5,401 DST Systems, Inc. 54 2,567 Fair Isaac Corp. 237 8,620 Google, Inc. Class A † 340 203,793 IBM Corp. 1,109 208,492 Infospace, Inc. † 175 1,687 NIC, Inc. 189 2,457 PC-Tel, Inc. 351 2,453 Perfect World Co., Ltd. ADR (China) † 766 8,005 Unisys Corp. † 61 1,473 Telecommunications (1.8%) 8x8, Inc. † 302 1,111 ADTRAN, Inc. 200 6,606 Allot Communications, Ltd. (Israel) † 272 4,586 American Tower Corp. Class A † 1,158 68,322 Aruba Networks, Inc. † 108 2,279 Bharti Airtel, Ltd. (India) 934 6,969 BroadSoft, Inc. † 66 2,315 BT Group PLC (United Kingdom) 13,256 39,724 China Mobile, Ltd. (China) 2,000 19,715 Chorus, Ltd. (New Zealand) 2,678 6,868 EchoStar Corp. Class A † 667 14,661 Empresa Nacional de Telecomunicaciones SA (ENTEL) (Chile) 401 8,008 France Telecom SA (France) 1,221 21,088 GeoEye, Inc. † 92 1,747 InterDigital, Inc. 37 1,627 Loral Space & Communications, Inc. † 73 4,537 Lumos Networks Corp. † 105 1,536 MetroPCS Communications, Inc. † 1,111 9,310 NeuStar, Inc. Class A † 177 5,972 34 COMMON STOCKS (91.5%)* cont. Shares Value Telecommunications cont. NII Holdings, Inc. † 2,531 $58,238 Premiere Global Services, Inc. † 249 2,059 Tele2 AB Class B (Sweden) 616 12,245 Telecom Corp. of New Zealand, Ltd. (New Zealand) 13,390 21,365 USA Mobility, Inc. 211 2,958 Vodafone Group PLC (United Kingdom) 8,226 22,331 Telephone (1.2%) Deutsche Telekom AG (Germany) 1,063 13,778 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 600 29,570 Verizon Communications, Inc. 4,782 180,425 Textiles (0.8%) Burberry Group PLC (United Kingdom) 1,683 33,759 Cia Hering (Brazil) 357 7,561 Maidenform Brands, Inc. † 182 3,356 Perry Ellis International, Inc. † 221 3,160 VF Corp. 657 91,119 Warnaco Group, Inc. (The) † 135 6,843 Tire and rubber (—%) Apollo Tyres, Ltd. (India) 6,742 8,667 Tobacco (1.5%) Japan Tobacco, Inc. (Japan) 6 28,614 Lorillard, Inc. 515 57,484 Philip Morris International, Inc. 2,696 205,543 Toys (—%) Leapfrog Enterprises, Inc. † 1,647 8,960 Transportation services (—%) ComfortDelgro Corp., Ltd. (Singapore) 8,000 8,891 Trucks and parts (0.4%) Aisin Seiki Co., Ltd. (Japan) 500 15,065 American Axle & Manufacturing Holdings, Inc. † 190 1,666 Autoliv, Inc. (Sweden) 556 29,624 Douglas Dynamics, Inc. 167 2,589 Hyundai Mobis (South Korea) 56 15,500 Meritor, Inc. † 116 690 Standard Motor Products, Inc. 222 4,336 Total common stocks (cost $15,047,833) INVESTMENT COMPANIES (5.4%)* Shares Value Financial Select Sector SPDR Fund S 6,630 $84,930 Gladstone Investment Corp. 314 2,364 iShares Russell 2000 Growth Index Fund 258 21,853 35 INVESTMENT COMPANIES (5.4%)* cont. Shares Value SPDR S&P rust 6,809 $851,874 SPDR S&P Midcap rust 494 79,539 Total investment companies (cost $933,694) SHORT-TERM INVESTMENTS (4.7%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.18% d 258,925 $258,925 Putnam Money Market Liquidity Fund 0.10% e 321,139 321,139 U.S. Treasury Bills with effective yields ranging from 0.087% to 0.109%, February 9, 2012 # $312,000 311,937 Total short-term investments (cost $892,001) TOTAL INVESTMENTS Total investments (cost $16,873,528) Key to holding’s abbreviations ADR American Depository Receipts ETF Exchange Traded Fund GDR Global Depository Receipts NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company SDR Swedish Depository Receipts SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from June 1, 2011 through November 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $19,110,686. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities’ valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $54,945 to cover certain derivatives contracts. ADR, SDR or GDR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. 36 DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 78.4% South Korea 1.0% Japan 3.1 Indonesia 0.8 United Kingdom 3.0 Russia 0.7 China 1.7 Netherlands 0.7 Brazil 1.3 Sweden 0.6 Switzerland 1.2 Hong Kong 0.5 Australia 1.2 Other 3.6 France 1.1 Total 100.0% Germany 1.1 FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $14,609,771) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 12/21/11 $132,298 $132,940 $642 Brazilian Real Sell 12/21/11 36,728 37,962 1,234 British Pound Sell 12/21/11 397,273 403,411 6,138 Canadian Dollar Sell 12/21/11 309,808 311,177 1,369 Chilean Peso Sell 12/21/11 21,962 22,532 570 Czech Koruna Buy 12/21/11 17,883 18,448 (565) Euro Buy 12/21/11 172,687 175,456 (2,769) Hungarian Forint Buy 12/21/11 22,858 23,138 (280) Japanese Yen Buy 12/21/11 83,692 83,205 487 Mexican Peso Sell 12/21/11 4,645 4,688 43 Norwegian Krone Buy 12/21/11 108,154 111,151 (2,997) Russian Ruble Buy 12/21/11 3,701 3,691 10 Singapore Dollar Buy 12/21/11 5,777 5,818 (41) South African Rand Buy 12/21/11 13,233 13,710 (477) South Korean Won Sell 12/21/11 17,069 17,437 368 Swedish Krona Buy 12/21/11 72,734 74,823 (2,089) Swiss Franc Buy 12/21/11 6,027 6,255 (228) Taiwan Dollar Buy 12/21/11 19,164 19,290 (126) Turkish Lira Buy 12/21/11 5,228 5,395 (167) Barclays Bank PLC Australian Dollar Buy 12/21/11 43,622 44,603 (981) Brazilian Real Sell 12/21/11 9,801 10,111 310 British Pound Buy 12/21/11 101,084 103,544 (2,460) Canadian Dollar Buy 12/21/11 49,005 49,187 (182) Chilean Peso Sell 12/21/11 15,055 15,434 379 Czech Koruna Sell 12/21/11 9,884 10,187 303 Euro Buy 12/21/11 385,152 391,685 (6,533) Hungarian Forint Sell 12/21/11 7,704 7,809 105 Indian Rupee Buy 12/21/11 7,596 7,183 413 Japanese Yen Sell 12/21/11 202,477 201,303 (1,174) 37 FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $14,609,771) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. Malaysian Ringgit Sell 12/21/11 $8,737 $8,870 $133 Mexican Peso Buy 12/21/11 1,665 1,673 (8) New Zealand Dollar Sell 12/21/11 3,270 3,321 51 Norwegian Krone Sell 12/21/11 125,427 128,640 3,213 Polish Zloty Sell 12/21/11 6,513 6,851 338 Russian Ruble Buy 12/21/11 3,701 3,693 8 Singapore Dollar Sell 12/21/11 26,386 26,587 201 South Korean Won Buy 12/21/11 8,488 8,925 (437) Swedish Krona Sell 12/21/11 111,092 114,355 3,263 Swiss Franc Sell 12/21/11 40,215 41,636 1,421 Taiwan Dollar Sell 12/21/11 17,033 17,110 77 Thai Baht Buy 12/21/11 673 680 (7) Turkish Lira Buy 12/21/11 10,838 11,597 (759) Citibank, N.A. Australian Dollar Sell 12/21/11 100,555 100,570 15 Brazilian Real Buy 12/21/11 40,582 41,830 (1,248) British Pound Buy 12/21/11 165,439 167,896 (2,457) Canadian Dollar Buy 12/21/11 3,920 3,936 (16) Chilean Peso Buy 12/21/11 47,220 48,403 (1,183) Czech Koruna Sell 12/21/11 6,146 6,349 203 Danish Krone Sell 12/21/11 4,933 5,075 142 Euro Buy 12/21/11 78,482 80,041 (1,559) Hong Kong Dollar Sell 12/21/11 108,426 108,435 9 Hungarian Forint Buy 12/21/11 7,251 7,484 (233) Japanese Yen Sell 12/21/11 217,410 216,088 (1,322) Mexican Peso Buy 12/21/11 24,421 24,637 (216) New Zealand Dollar Sell 12/21/11 1,401 1,424 23 Norwegian Krone Sell 12/21/11 35,965 36,963 998 Polish Zloty Sell 12/21/11 17,606 18,450 844 Singapore Dollar Sell 12/21/11 11,476 11,567 91 South African Rand Sell 12/21/11 45,405 47,246 1,841 South Korean Won Sell 12/21/11 10,703 10,940 237 Swedish Krona Buy 12/21/11 44,950 46,269 (1,319) Swiss Franc Buy 12/21/11 272,299 282,464 (10,165) Taiwan Dollar Sell 12/21/11 13,781 13,941 160 Turkish Lira Sell 12/21/11 11,927 12,317 390 Credit Suisse AG Australian Dollar Buy 12/21/11 24,575 25,176 (601) Brazilian Real Sell 12/21/11 2,423 2,493 70 British Pound Buy 12/21/11 581,390 590,618 (9,228) Canadian Dollar Sell 12/21/11 13,329 13,670 341 Chilean Peso Buy 12/21/11 2,983 3,061 (78) Czech Koruna Buy 12/21/11 3,383 3,545 (162) Euro Buy 12/21/11 43,944 44,765 (821) 38 FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $14,609,771) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse AG cont. Hungarian Forint Sell 12/21/11 $14,242 $14,471 $229 Indian Rupee Sell 12/21/11 2,333 3,306 973 Japanese Yen Buy 12/21/11 776,952 772,513 4,439 Malaysian Ringgit Sell 12/21/11 19,799 20,082 283 Mexican Peso Sell 12/21/11 8,669 8,746 77 Norwegian Krone Buy 12/21/11 56,541 58,262 (1,721) Polish Zloty Buy 12/21/11 3,093 3,253 (160) Russian Ruble Buy 12/21/11 2,274 2,264 10 South African Rand Buy 12/21/11 4,664 5,447 (783) South Korean Won Sell 12/21/11 19,563 19,966 403 Swedish Krona Sell 12/21/11 2,286 2,355 69 Swiss Franc Buy 12/21/11 106,837 110,685 (3,848) Taiwan Dollar Sell 12/21/11 29,679 29,856 177 Turkish Lira Sell 12/21/11 12,962 13,405 443 Deutsche Bank AG Australian Dollar Sell 12/21/11 7,987 7,865 (122) Brazilian Real Buy 12/21/11 11,178 11,547 (369) British Pound Buy 12/21/11 102,811 104,440 (1,629) Canadian Dollar Buy 12/21/11 160,540 161,167 (627) Chilean Peso Sell 12/21/11 10,132 10,395 263 Czech Koruna Sell 12/21/11 10,302 10,627 325 Euro Sell 12/21/11 54,023 54,954 931 Hungarian Forint Sell 12/21/11 14,934 14,981 47 Malaysian Ringgit Sell 12/21/11 6,505 6,610 105 Mexican Peso Buy 12/21/11 13,730 13,869 (139) New Zealand Dollar Sell 12/21/11 11,756 11,944 188 Norwegian Krone Sell 12/21/11 16,668 17,123 455 Polish Zloty Sell 12/21/11 16,119 16,615 496 Singapore Dollar Buy 12/21/11 15,457 15,578 (121) South Korean Won Buy 12/21/11 7,921 8,085 (164) Swedish Krona Sell 12/21/11 55,892 57,491 1,599 Swiss Franc Sell 12/21/11 36,599 37,911 1,312 Taiwan Dollar Sell 12/21/11 8,401 8,458 57 Turkish Lira Sell 12/21/11 272 281 9 Goldman Sachs International Australian Dollar Sell 12/21/11 66,866 66,025 (841) British Pound Buy 12/21/11 54,937 55,807 (870) Canadian Dollar Sell 12/21/11 96,833 97,203 370 Chilean Peso Sell 12/21/11 381 391 10 Euro Buy 12/21/11 30,909 31,465 (556) Hungarian Forint Sell 12/21/11 13,594 13,775 181 Japanese Yen Buy 12/21/11 39,316 39,189 127 Norwegian Krone Buy 12/21/11 41,550 42,680 (1,130) Polish Zloty Buy 12/21/11 14,216 14,877 (661) 39 FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $14,609,771) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. South African Rand Buy 12/21/11 $11,679 $12,096 $(417) Swedish Krona Sell 12/21/11 140,660 144,807 4,147 Swiss Franc Sell 12/21/11 86,456 89,511 3,055 HSBC Bank USA, National Association Australian Dollar Sell 12/21/11 62,770 63,040 270 British Pound Sell 12/21/11 72,359 73,483 1,124 Canadian Dollar Sell 12/21/11 26,071 26,111 40 Euro Buy 12/21/11 271,461 275,238 (3,777) Hong Kong Dollar Buy 12/21/11 71,739 71,741 (2) Indian Rupee Sell 12/21/11 10,107 10,697 590 Japanese Yen Sell 12/21/11 166,342 165,273 (1,069) New Zealand Dollar Sell 12/21/11 29,196 29,664 468 Norwegian Krone Buy 12/21/11 153,334 157,600 (4,266) Singapore Dollar Sell 12/21/11 2,966 2,989 23 South Korean Won Buy 12/21/11 35,547 36,358 (811) Swedish Krona Sell 12/21/11 22,386 22,046 (340) Swiss Franc Sell 12/21/11 83,716 86,784 3,068 Taiwan Dollar Sell 12/21/11 19,751 19,920 169 JPMorgan Chase Bank, N.A. Australian Dollar Buy 12/21/11 216,060 217,312 (1,252) Brazilian Real Buy 12/21/11 34,360 35,485 (1,125) British Pound Buy 12/21/11 193,535 196,553 (3,018) Canadian Dollar Buy 12/21/11 95,658 95,881 (223) Chilean Peso Sell 12/21/11 2,181 2,235 54 Czech Koruna Sell 12/21/11 5,469 5,649 180 Euro Sell 12/21/11 653,791 665,482 11,691 Hong Kong Dollar Buy 12/21/11 695 695 — Hungarian Forint Sell 12/21/11 24,390 24,714 324 Japanese Yen Sell 12/21/11 260,398 258,716 (1,682) Malaysian Ringgit Buy 12/21/11 974 990 (16) Mexican Peso Buy 12/21/11 101,161 101,870 (709) New Zealand Dollar Buy 12/21/11 14,404 14,638 (234) Norwegian Krone Sell 12/21/11 214,301 220,154 5,853 Polish Zloty Sell 12/21/11 13,383 14,033 650 Russian Ruble Sell 12/21/11 7,668 7,646 (22) Singapore Dollar Sell 12/21/11 22,014 22,189 175 South African Rand Buy 12/21/11 20,786 21,983 (1,197) South Korean Won Buy 12/21/11 19,316 19,908 (592) Swedish Krona Sell 12/21/11 103,453 105,445 1,992 Swiss Franc Sell 12/21/11 33,421 34,622 1,201 Taiwan Dollar Buy 12/21/11 24,754 24,931 (177) Thai Baht Sell 12/21/11 2,288 2,316 28 Turkish Lira Sell 12/21/11 1,144 1,181 37 40 FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $14,609,771) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 12/21/11 $46,386 $47,907 $(1,521) Brazilian Real Sell 12/21/11 24,173 24,991 818 British Pound Sell 12/21/11 215,039 218,107 3,068 Canadian Dollar Buy 12/21/11 100,166 100,676 (510) Chilean Peso Sell 12/21/11 490 502 12 Czech Koruna Sell 12/21/11 5,908 6,064 156 Euro Buy 12/21/11 422,512 430,298 (7,786) Hungarian Forint Buy 12/21/11 20,343 20,762 (419) Indian Rupee Sell 12/21/11 19,521 20,644 1,123 Japanese Yen Buy 12/21/11 66,347 65,601 746 Malaysian Ringgit Buy 12/21/11 27,404 27,849 (445) Mexican Peso Sell 12/21/11 6,500 6,555 55 New Zealand Dollar Sell 12/21/11 3,348 3,398 50 Norwegian Krone Buy 12/21/11 7,936 8,297 (361) Polish Zloty Sell 12/21/11 9,368 9,887 519 Russian Ruble Buy 12/21/11 2,284 2,281 3 Singapore Dollar Sell 12/21/11 27,869 28,088 219 South African Rand Sell 12/21/11 25,561 26,495 934 South Korean Won Sell 12/21/11 34,940 35,655 715 Swedish Krona Sell 12/21/11 57,352 59,144 1,792 Swiss Franc Sell 12/21/11 57,418 59,564 2,146 Taiwan Dollar Buy 12/21/11 33,472 33,725 (253) Turkish Lira Sell 12/21/11 926 711 (215) State Street Bank and Trust Co. Australian Dollar Sell 12/21/11 10,342 7,945 (2,397) Brazilian Real Sell 12/21/11 34,360 35,384 1,024 British Pound Sell 12/21/11 16,952 17,313 361 Canadian Dollar Buy 12/21/11 89,581 89,426 155 Czech Koruna Sell 12/21/11 13,209 13,605 396 Euro Buy 12/21/11 181,960 184,960 (3,000) Hungarian Forint Sell 12/21/11 24,341 24,519 178 Indonesian Rupiah Sell 12/21/11 6,365 6,449 84 Japanese Yen Buy 12/21/11 92,099 91,500 599 Malaysian Ringgit Buy 12/21/11 7,071 7,178 (107) Mexican Peso Sell 12/21/11 5,273 5,317 44 Norwegian Krone Sell 12/21/11 122,315 124,900 2,585 Polish Zloty Buy 12/21/11 33,487 35,499 (2,012) Russian Ruble Buy 12/21/11 3,701 3,685 16 Singapore Dollar Buy 12/21/11 14,520 14,633 (113) South African Rand Sell 12/21/11 4,248 4,400 152 South Korean Won Sell 12/21/11 19,763 19,998 235 Swedish Krona Buy 12/21/11 24,422 26,313 (1,891) Swiss Franc Buy 12/21/11 42,078 43,612 (1,534) Taiwan Dollar Sell 12/21/11 17,584 17,693 109 41 FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $14,609,771) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. cont. Thai Baht Buy 12/21/11 $936 $949 $(13) Turkish Lira Sell 12/21/11 2,233 2,307 74 UBS AG Australian Dollar Sell 12/21/11 24,268 23,436 (832) Brazilian Real Buy 12/21/11 21,365 22,156 (791) British Pound Buy 12/21/11 157 1,123 (966) Canadian Dollar Sell 12/21/11 355,285 356,845 1,560 Czech Koruna Buy 12/21/11 191 238 (47) Euro Sell 12/21/11 534,187 544,290 10,103 Hungarian Forint Sell 12/21/11 14,565 14,744 179 Indian Rupee Buy 12/21/11 10,798 11,251 (453) Japanese Yen Sell 12/21/11 37,459 37,224 (235) Mexican Peso Buy 12/21/11 1,351 1,363 (12) New Zealand Dollar Sell 12/21/11 2,803 2,849 46 Norwegian Krone Buy 12/21/11 126,638 131,534 (4,896) Polish Zloty Sell 12/21/11 238 249 11 Russian Ruble Sell 12/21/11 7,960 7,946 (14) Singapore Dollar Buy 12/21/11 18,033 18,174 (141) South African Rand Buy 12/21/11 5,056 5,590 (534) South Korean Won Buy 12/21/11 12,083 12,336 (253) Swedish Krona Buy 12/21/11 260,733 268,573 (7,840) Swiss Franc Buy 12/21/11 130,177 135,020 (4,843) Taiwan Dollar Buy 12/21/11 6,676 6,854 (178) Thai Baht Buy 12/21/11 670 678 (8) Turkish Lira Sell 12/21/11 218 225 7 Westpac Banking Corp. Australian Dollar Buy 12/21/11 147,351 148,758 (1,407) British Pound Sell 12/21/11 287,713 292,142 4,429 Canadian Dollar Buy 12/21/11 174,555 175,192 (637) Euro Buy 12/21/11 62,759 63,574 (815) Japanese Yen Buy 12/21/11 4,819 4,791 28 New Zealand Dollar Buy 12/21/11 37,371 37,949 (578) Norwegian Krone Buy 12/21/11 56,817 58,421 (1,604) Swedish Krona Sell 12/21/11 56,055 57,710 1,655 Swiss Franc Sell 12/21/11 110,563 114,636 4,073 Total FUTURES CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 21 $656,295 Dec-11 $(1,515) Euro-CAC 40 Index (Long) 5 211,684 Dec-11 9,878 FTSE 100 Index (Long) 1 86,235 Dec-11 4,299 42 FUTURES CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) cont. Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) OMXS 30 Index (Short) 5 $72,699 Dec-11 $(4,789) Russell 2000 Index Mini (Long) 1 73,670 Dec-11 2,806 S&P 500 Index E-Mini (Long) 15 934,500 Dec-11 33,110 S&P 500 Index E-Mini (Short) 3 186,900 Dec-11 (12,001) S&P Mid Cap 400 Index E-Mini (Long) 1 88,310 Dec-11 1,245 SPI 200 Index (Long) 1 105,550 Dec-11 (165) Tokyo Price Index (Short) 1 93,829 Dec-11 (125) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined asfollows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $709,788 $388,195 $— Capital goods 816,749 348,749 1,870 Communication services 774,321 205,024 — Conglomerates 211,086 22,218 — Consumer cyclicals 1,774,661 386,545 — Consumer staples 1,278,311 307,335 283 Energy 1,656,206 327,660 — Financials 1,969,114 801,529 — Health care 1,675,449 267,045 — Technology 2,562,346 212,128 — Transportation 111,618 96,620 — Utilities and power 464,743 121,744 — Total common stocks Investment companies $1,040,560 $— $— Short-term investments 321,139 570,862 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(21,603) $— Futures contracts 32,743 — — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 43 Statement of assets and liabilities 11/30/11 (Unaudited) ASSETS Investment in securities, at value, including $265,259 of securities on loan (Note 1): Unaffiliated issuers (identified cost $16,293,464) $18,843,834 Affiliated issuers (identified cost $580,064) (Notes 1 and 6) 580,064 Cash 95,177 Foreign currency (cost $8,220) (Note 1) 8,216 Dividends, interest and other receivables 60,636 Receivable for shares of the fund sold 31,547 Receivable for investments sold 166,593 Receivable for variation margin (Note 1) 17,867 Unrealized appreciation on forward currency contracts (Note 1) 115,616 Receivable from Manager (Note 2) 47,723 Total assets LIABILITIES Payable for investments purchased 361,910 Payable for shares of the fund repurchased 2,130 Payable for investor servicing fees (Note 2) 4,470 Payable for custodian fees (Note 2) 42,586 Payable for Trustee compensation and expenses (Note 2) 1,764 Payable for administrative services (Note 2) 137 Unrealized depreciation on forward currency contracts (Note 1) 137,219 Collateral on securities loaned, at value (Note 1) 258,925 Other accrued expenses 47,446 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $14,878,300 Undistributed net investment income (Note 1) 243,392 Accumulated net realized gain on investments and foreign currency transactions (Note 1) 1,428,370 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,560,624 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($27,225 divided by 2,493 shares) $10.92 Offering price per class A share (100/94.25 of $10.92)* $11.59 Net asset value, offering price and redemption price per class Y share ($19,083,461 divided by 1,747,066 shares) $10.92 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 44 Statement of operations Six months ended 11/30/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $8,665) $312,851 Interest (including interest income of $152 from investments in affiliated issuers) (Note 6) 486 Securities lending (Note 1) 3,878 Total investment income EXPENSES Compensation of Manager (Note 2) 79,872 Investor servicing fees (Note 2) 35,421 Custodian fees (Note 2) 44,740 Trustee compensation and expenses (Note 2) 977 Administrative services (Note 2) 403 Auditing 48,635 Other 11,373 Fees waived and reimbursed by Manager (Note 2) (79,509) Total expenses Expense reduction (Note 2) (12) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 371,913 Net realized loss on swap contracts (Note 1) (215,749) Net realized gain on futures contracts (Note 1) 24,319 Net realized loss on foreign currency transactions (Note 1) (256,178) Net unrealized appreciation of assets and liabilities in foreign currencies during the period 51,784 Net unrealized depreciation of investments, futures contracts and swap contracts during the period (4,540,526) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 45 Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 11/30/11* Year ended 5/31/11 Operations: Net investment income $175,315 $285,802 Net realized gain (loss) on investments and foreign currency transactions (75,695) 3,815,351 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies (4,488,742) 3,531,897 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (614) Class Y — (736,427) Net realized short-term gain on investments Class A — (1,830) Class Y — (2,101,500) From net realized long-term gain on investments Class A — (1,993) Class Y — (2,287,740) Decrease from capital share transactions (Note 4) (10,127,896) (2,701,595) Total decrease in net assets NET ASSETS Beginning of period 33,627,704 33,826,353 End of period (including undistributed net investment income of $243,392 and $68,077, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 46 This page left blank intentionally. 47 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period net assets net assets turnover Period ended of period income (loss) a on investments operations income on investments tions of period value (%) b (in thousands) (%) c,d (%) d (%) Class A November 30, 2011** .08 (1.44) — — — * .54* .69* 32* May 31, 2011 .10 2.79 (.30) (1.84) 31 1.06 .86 110 May 31, 2010 .10 2.09 (.96) (1.55) 23 1.05 .82 103 May 31, 2009† .06 1.79 — — — * 15 .40* .61* 46* Class Y November 30, 2011** .07 (1.43) — — — * .54* .66* 32* May 31, 2011 .11 2.78 (.30) (1.84) 1.06 .87 110 May 31, 2010 .10 2.09 (.96) (1.55) 1.05 .78 103 May 31, 2009† .06 1.79 — — — * .40* .61* 46* * Not annualized. ** Unaudited. † For the period January 23, 2009 (commencement of operations) to May 31, 2009. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2011 0.30% May 31, 2011 0.49 May 31, 2010 0.41 May 31, 2009 0.30 The accompanying notes are an integral part of these financial statements. 48 49 Notes to financial statements 11/30/11 (Unaudited) Note 1: Significant accounting policies Putnam Dynamic Asset Allocation Equity Fund, formerly Putnam Asset Allocation: Equity Portfolio, is a diversified series of Putnam Funds Trust, a Massachusetts business trust organized on January 22, 1996 (the Trust). A copy of the Agreement and Declaration of Trust, which is governed by Massachusetts law, is on file with the Secretary of State of The Commonwealth of Massachusetts. The Trust is an open-end management investment company with an unlimited number of authorized shares of beneficial interest. The fund seeks long-term growth. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks of midsized and large companies worldwide that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable potential. The fund offers classA and classY shares. ClassA shares are sold with a maximum front-end sales charge of 5.75%, and generally do not pay a contingent deferred sales charge. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, but do not bear a distribution fee. ClassY shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from June 1, 2011 through November 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value 50 by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash, and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at 51 period end, if any, are listed after the fund’s portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. E) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. F) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries, and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $500,000 on total return swap contracts for the reporting period. G) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $46,684 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. H) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the 52 securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $265,259. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $258,925 . I) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. J) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. K) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The aggregate identified cost on a tax basis is $16,977,786, resulting in gross unrealized appreciation and depreciation of $2,972,877 and $526,765, respectively, or net unrealized appreciation of $2,446,112. L) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. M) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 53 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.750% of the first $5 billion, 0.700% of the next $5 billion, 0.650% of the next $10 billion, 0.600% of the next $10 billion, 0.550% of the next $50 billion, 0.530% of the next $50 billion, 0.520% of the next $100 billion, 0.515% of any excess thereafter. Putnam Management has contractually agreed, through September 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $79,509 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $12 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $20, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. 54 The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan with respect to its class A shares (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to classA shares. The Trustees currently have not approved payments under the Plan. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $8,457,958 and $17,628,284, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 11/30/11 Year ended 5/31/11 ClassA Shares Amount Shares Amount Shares sold — $— 76 $918 Shares issued in connection with reinvestment of distributions — — 391 4,423 — — 467 5,341 Shares repurchased — — (1) (15) Net increase (decrease) — $— Six months ended 11/30/11 Year ended 5/31/11 ClassY Shares Amount Shares Amount Shares sold 384,925 $4,257,012 1,228,641 $14,658,559 Shares issued in connection with reinvestment of distributions — — 452,797 5,125,667 384,925 4,257,012 1,681,438 19,784,226 Shares repurchased (1,373,725) (14,384,908) (1,876,963) (22,491,147) Net decrease At the close of the reporting period, Putnam Investments, LLC owned 1,445 classA shares of the fund (58.0% of classA shares outstanding), valued at $15,784. At the close of the reporting period, funds within the Putnam RetirementReady® Funds owned 87.94% of the outstanding shares of the fund. 55 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $115,616 Payables $137,219 Investments, Payables, Receivables, Net Net assets — assets — Unrealized Unrealized appreciation / appreciation / Equity contracts (depreciation) 51,338* (depreciation) 18,595* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants* Futures contracts Swaps Total Foreign exchange contracts $— $— $(326,601) $— $(326,601) Equity contracts (881) 24,319 — (215,749) $(192,311) Interest rate contracts — $— Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Warrants* Futures contracts Swaps Total Foreign exchange contracts $— $— 53,528 $— $53,528 Equity contracts 881 83,804 — 8,228 92,913 Interest rate contracts — Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $152 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $6,560,947 and $7,696,421, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 56 Note 7: New accounting pronouncements In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS” . ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 57 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager John A. Hill Mark C. Trenchard Putnam Investment Paul L. Joskow Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Investment Sub-Advisor Judith Cohen The Putnam Advisory Jonathan S. Horwitz Vice President, Clerk and Company, LLC Executive Vice President, Assistant Treasurer One Post Office Square Principal Executive Boston, MA 02109 Officer, Treasurer and Michael Higgins Compliance Liaison Vice President, Senior Associate Marketing Services Treasurer and Assistant Clerk Putnam Retail Management Steven D. Krichmar One Post Office Square Vice President and Nancy E. Florek Boston, MA 02109 Principal Financial Officer Vice President, Assistant Clerk, Assistant Treasurer and Custodian Janet C. Smith Proxy Manager State Street Bank Vice President, Assistant and Trust Company Treasurer and Principal Susan G. Malloy Accounting Officer Vice President and Legal Counsel Assistant Treasurer Ropes & Gray LLP Beth S. Mazor Vice President Trustees Jameson A. Baxter, Chair Robert R. Leveille Ravi Akhoury Vice President and Barbara M. Baumann Chief Compliance Officer Charles B. Curtis Robert J. Darretta This report is for the information of shareholders of Putnam Dynamic Asset Allocation Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: January 27, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: January 27, 2012 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	May 31, 2012 Date of reporting period:	June 1, 2011 — November 30, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Dynamic Risk Allocation Fund Semiannual report 11 | 30 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Trustee approval of management contract 16 Financial statements 19 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund may invest a portion of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. Lower-rated bonds may offer higher yields in return for more risk. Mortgage-backed securities are subject to prepayment risk. Our allocation of assets among asset classes may hurt performance, and our efforts to diversify risk through the use of leverage and allocation decisions may not be successful. The use of derivatives involves additional risks, such as the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Funds that invest in bonds are subject to certain risks including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. Our active trading strategies may lose money or not earn a return sufficient to cover trading and other costs. Our use of leverage increases these risks by increasing investment exposure. REITs involve the risks of real estate investing, including declining property values. The use of short selling may result in losses if the securities appreciate in value. Commodities involve the risks of changes in market, political, regulatory, and natural conditions. Message from the Trustees Dear Fellow Shareholder: For all the volatility and economic uncertainty investors experienced in recent months, U.S. equity markets ended the year more or less where they started; some fixed-income sectors posted modest gains, while others struggled. This period of heightened volatility is likely to persist, given the unresolved European debt crisis and tepid growth here in the United States. However, not all the news is bad. Corporate earnings and balance sheets remain solid, unemployment has trended down, inflation pressures have eased globally, and state budgets show early signs of improvement. The counsel of your financial advisor can be an invaluable resource during periods of market uncertainty, as can a long-term focus and a balanced investment approach. Moreover, Putnam’s portfolio managers and analysts are trained to uncover the opportunities that often emerge in this kind of environment, while also seeking to guard against downside risk. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 11–12 for additional performance information. For a portion of the period, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. * Returns for the life of fund period are not annualized, but cumulative. 4 Interview with your fund’s portfolio manager Jeff, as Putnam’s Head of Global Asset Allocation, you oversee a range of funds that invest across multiple asset classes. Can you tell us the thinking behind this new fund, Putnam Dynamic Risk Allocation Fund? We believe Dynamic Risk Allocation Fund represents the newest and best ideas for pursuing the goal of equity-like returns with less risk. That goal has been at the heart of what we do and have done in the asset allocation group for many years. We are different from pure equity investors or pure fixed-income investors. Our quest, if you will, is to build portfolios that optimally balance return and risk, using a variety of asset classes andtools. For decades, a balanced strategy was a common solution to this challenge. Compared with a 100% equity portfolio, a blend of 60% equities and 40% bonds helped to reduce risk and volatility for investors, and typically produced attractive long-term returns. What was less apparent was that in a traditional balanced portfolio, about 90% of the risk was still coming from equities. Risk was not balanced. Almost 20 years ago, our group at Putnam began expanding the frontiers of diversification to pursue a better balance. We added new asset classes and investments, including global markets, to our asset allocation funds. We believe these strategies have been successful, and still serve investors with a steady approach. But with Dynamic Risk Allocation Fund, we have new This chart shows the performance of broad market indexes for the period from 9/19/11 (commencement of operations) to 11/30/11. See pages 4 and 11–12 for fund performance information. Index descriptions can be found on pages 14–15. 5 design elements that we think can serve different needs. What are the special features that make Dynamic Risk Allocation Fund different? We have a strategy designed to deliver improved risk-adjusted returns to investors in three different ways. First, our approach involves investing across asset classes in a way that adds more sources of risk and return. We reduce the equity weighting below 50% to lessen equity risk relative to a traditional balanced fund, which usually has 60% in stocks. The fund has fixed-income securities that take two types of risk — credit risk and interest-rate risk. The portfolio also has inflation risk assets, such as commodities and Treasury Inflation-Protected Securities, or TIPS. In addition, we relax the typical constraint on leverage that many funds have to increase the fund’s market risk exposure. This helps to give the fund more return potential, to help compensate for the lower equity exposure. Overall, the fund seeks to take the amount of risk of a traditional 60/40 balanced portfolio but spread it morebroadly. How do you make allocation decisions? The second feature is that we have the flexibility to adjust the fund’s risk weightings on a dynamic basis because we think about pursuing our risk-adjusted returns over time. At certain times it pays to take a little more risk, and at other times it pays to takeless risk. Allocations are represented as a percentage of portfolio value. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any,and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 We describe these changes over time as market regimes, and we analyze them by tracking the reward-to-variability ratio, which is, essentially, how much the market is rewarding investors relative to the volatility they experience. Can you give us an example of how this tool works in practice? If you look back over 2011, the market has provided more variability than returns. Stocks rose in the first few months of the calendar year, then plunged for a few months, then rallied again. Through the end of November, the market has been about flat since January, but there has been wide variability month tomonth. We have applied this analysis. Upon launching the fund in September, we pulled in the reins on risk. The fund has less exposure to international markets relative to the United States. Within our global allocations, it also has less exposure to emerging markets relative to developed international markets. Also, as part of our market regime approach, we find that high-yield and corporate bonds offer attractive yield spreads. Conversely, equity and interest-rate risk is less attractive at this time, in our view, and so exposures are below what we would normally have. How do you use derivatives in managing these exposures? We implement strategies with a few different types of derivatives. During this period, some of the more important strategies involved total return swaps to manage specific sector, industry, and market exposures, and to hedge related risks. We also use futures contracts for managing some of our market risk exposures This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 11/30/11. Short-term holdings and derivatives are excluded. Holdings will vary over time. 7 and to equitize cash. Forward currency contracts enable us to establish currency exposures and hedge foreign exchange risk that we considered unattractive. These areexamples. What is your approach to risk and marketvolatility? We also seek to improve risk-adjusted performance at the security level, or what we call our implementation choices of strategies within all of the asset classes. Currently, this means a focus on more efficient, lower-volatility holdings, especially in equity exposure. There are also elements of this thinking in our commodities and fixed-income weightings. Among equities, across each sector of the market, our research has found that stocks with lower beta have better long-term risk-adjusted results. That has been the case in 2011, although obviously this new fund was not able to capture the relative strength of low-beta stocks before it launched in late September. In the commodities area, we have observed that many commodity indexes are heavily weighted in favor of energy, such as oil and gas. These commodities also tend to be highly volatile. In response, we built a commodities position with relatively less energy exposure, to have what we believe is a better balance of risk. Last, within fixed income, we are highly selective rather than closely mirroring securities indexes. We do not, for example, own Greece and Portugal sovereign bonds, though following recent turmoil they offer very high yields. We evaluate each security on a risk-adjusted basis. We do not want to own securities with skewed downside potential. Also, we implement derivatives strategies to manage exposures to, or hedge, fixed-income risks. With interest-rate swaps we can seek to gain exposure to, or hedge, interest-rate risk, or to hedge prepayment risk. We use credit default swaps to hedge market risk, credit risk, or gain exposure to particular types of securities. And we can use options to hedge duration and prepayment risk, gain exposure Allocations are represented as a percentage of the fund’s net assets. Risk contribution is from Putnam research, which uses the historical standard deviation for the respective asset classes multiplied by the appropriate asset weight. Holdings and allocations may vary over time. 8 to interest rates, or seek to enhance returns or portfolio income. How has this positioning influenced performance in the first couple of months? I want to be clear that the fund takes market risk, with exposure to the direction of the stock and bond markets. The fund launched September 19 into a weakening stock market. There was a powerful October rally, and then a partial pullback in November. The allocation to stocks helped the fund in October, and the allocation to bonds helped in November. The fund’s class A shares posted a 0.20% return before sales charges for this brief period. Our blended benchmark — representing 50% global stocks, 40% global bonds, and 10% commodities — rose 1.29%. It’s still too early to draw observations about the volatility of the portfolio, but our focus is on pursuing strong risk-adjusted performance. What is your outlook for the fund in the comingmonths? Recognizing that markets are in a highly volatile phase, we are still reasonably optimistic. In 2011, markets struggled with multiple fears. In addition to Europe’s severe sovereign debt risk, there was worry about a U.S. recession and about policy tightening to slow economic growth in emerging markets, especially China. Of course, we did see sharp drops, but they did not last. Given current uncertainty, we are employing the portfolio’s risk management tools to implement tail-risk hedging strategies. We believe that these hedges should help to truncate the impact of marketdrops. What’s attractive about the current environment, we believe, is that market valuations reflect pessimism, even though corporate earnings have continued to improve, particularly in the United States. In addition, the pricing of corporate bonds, especially high yield, is very attractive, in our view, providing potential for upside moves as long as the global economy avoids the worst-case scenarios. Looking ahead, we have growing confidence that the United States will skirt a recession. Europe still has major challenges, and is likely to have a recession, we believe. However, in our view, this problem is reflected in stock prices, giving stocks upside potential should the U.S. economy grow and Europe stabilize. Jeff, thanks for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Jeffrey L. Knight is Head of Global Asset Allocation at Putnam. He holds an M.B.A. from the Tuck School of Business at Dartmouth College and a B.A. from Colgate University. A CFA charterholder, he joined Putnam in 1993 and has been in the investment industry since 1987. In addition to Jeff, your fund’s portfolio managers are James Fetch, Robert Kea, Joshua Kutin, Robert Schoen, and JasonVaillancourt. 9 IN THE NEWS Despite persistent market volatility, corporate financials improved to near- peak levels in 2011. Economic growth may have slowed, but many U.S. companies that implemented cost-cutting measures since 2008 began to see the results of those efforts reflected in resilient profit margins. Companies in the S&P 500 Index are on track to generate record earnings per share in 2011. In lean economic times, companies have remained vigilant about controlling costs and managing inventories effectively. Even in the face of heightened market volatility and consequent investor risk aversion, strong earnings performance has supported both equities and high-yield bonds on a fundamental basis. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for the period ended November 30, 2011, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance since the fund’s inception date of September 19, 2011. Past performance does not guarantee future results, and the short-term performance of a relatively new fund is not necessarily indicative of its long-term prospects. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. Forthe most recent month-end performance, please visit the Individual Investors section at putnam. com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by yourfund. Fund performance Total return for the period ended 11/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 0.20% –5.56% 0.00% –5.00% 0.00% –1.00% 0.10% –3.38% 0.10% 0.30% After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. The short-term results of a relatively new fund are not necessarily indicative of its long-term prospects. For a portion of the period, the fund had expense limitations, without which returns would have been lower. Comparative index returns For the period ended 11/30/11 Putnam Dynamic Risk Lipper Global Flexible Funds Allocation Blended Index category average* Life of fund 1.29% –0.46% Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the life-of-fund period ended 11/30/11, there were 336 funds in this Lipper category. 11 Fund price and distribution information For the period ended 11/30/11 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 9/19/11* $10.00 $10.61 $10.00 $10.00 $10.00 $10.36 $10.00 $10.00 11/30/11 10.02 10.63 10.00 10.00 10.01 10.37 10.01 10.03 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. * Inception date of the fund. Fund performance as of most recent calendar quarter Total return for the period ended 12/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) (9/19/11) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Life of fund 0.52% –5.26% 0.36% –4.60% 0.37% –0.62% 0.45% –3.04% 0.45% 0.68% Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. During the period from the fund’s inception (9/19/11) through 11/30/11, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Estimated net expenses for the fiscal year ended 5/31/12* 1.40% 2.15% 2.15% 1.90% 1.65% 1.15% Estimated total annual operating expenses for the fiscal year ended 5/31/12 2.12% 2.87% 2.87% 2.62% 2.37% 1.87% Annualized expense ratio for the period from 9/19/11 (commencement of operations) to 11/30/11 1.40% 2.15% 2.15% 1.90% 1.65% 1.15% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 9/30/12. 12 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from September 19, 2011 (commencement of operations) to November 30, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $2.80 $4.29 $4.29 $3.79 $3.29 $2.30 Ending value (after expenses) $1,002.00 $1,000.00 $1,000.00 $1,001.00 $1,001.00 $1,003.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the period from 9/19/11 (commencement of operations) to 11/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. Estimate the expenses you paid To estimate the ongoing expenses you paid for the period since commencement of operations (9/19/11) to November 30, 2011, use the following calculation method. To find the value of your investment on September 19, 2011, call Putnam at1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $2.80 $4.30 $4.30 $3.80 $3.30 $2.30 Ending value (after expenses) $1,007.18 $1,005.68 $1,005.68 $1,006.18 $1,006.68 $1,007.68 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the period from 9/19/11 (commencement of operations) to 11/30/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Global Aggregate Bond Index is an unmanaged index of global investment-grade fixed-income securities. Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. S&P Goldman Sachs Commodity Index is a composite index of commodity sector returns that represents a broadly diversified, unleveraged, long-only position in commodityfutures. MSCI EAFE Index (ND) is an unmanaged index of equity securities from developed countries in Western Europe, the Far East, and Australasia. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Putnam Dynamic Risk Allocation Blended Index is a benchmark administered by Putnam Management, comprising 50% MSCI World Index (ND), 40% Barclays Capital Global Aggregate Bond Index, and 10% S&P Goldman Sachs Commodities Index. S&P 500 Index is an unmanaged index of common stock performance. 14 Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with SEC regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of November 30, 2011, Putnam employees had approximately $322,000,000 and the Trustees had approximately $70,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 15 Trustee approval of management contract General conclusions In September 2011, the Putnam funds’ Board of Trustees, which oversees the management of each Putnam fund, approved your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requested and evaluated all information it deemed reasonably necessary under the circumstances in connection with its approval of your fund’s management and sub-management contracts. On September 8, 2011, the Contract Committee met with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. The Trustees also took into consideration their recent review and continuance of the management contracts of all of the Putnam funds, which involved the review and consideration of the Putnam funds’ management and sub-management contracts and related information over the course of several months ending in June 2011. On September9, 2011, the Contract Committee recommended, and the Independent Trustees approved, your fund’s management and sub-management contracts. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the proposed fee schedule for your fund represented reasonable compensation in light of the nature and quality of the services to be provided to the fund, the fees paid by competitive funds, and the costs expected to be incurred by Putnam Management in providing services, and • That the proposed fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at anticipated assetlevels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund were considered in light of fee arrangements for other Putnam funds, which are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may 16 be based, in part, on their consideration of fee arrangements for other Putnam funds in the current and prior years. Management fee schedules and totalexpenses The Trustees considered the proposed management fee schedule for your fund, including fee levels and breakpoints, in light of the fund’s proposed investment program. The Trustees also focused on the competitiveness of your fund’s fee schedule in comparison to other Putnam funds and to market competitors. The Trustees considered that, like most Putnam open-end funds, your fund’s proposed fee schedule has the benefit of breakpoints that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of furtherexperience. The Trustees also focused on the competitiveness of your fund’s projected total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). In addition, Putnam Management will reimburse expenses of your fund through at least September 30, 2012, to the extent necessary to limit the annual expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, payments under the fund’s distribution plans and acquired fund fees and expenses, to 1.15% of the fund’s average assets. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent 17 in concluding that the proposed management fees to be paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ decision to approve your fund’s management and sub-management contracts. The Trustees are assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. Because your fund was not yet operational, the Trustees were not able to consider your fund’s performance before their initial approval of your fund’s management and sub-management contracts. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with its review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s proposed investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its proposed distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the proposed fees to be paid by your fund to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 18 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the currentreportingperiod. 19 The fund’s portfolio 11/30/11 (Unaudited) COMMON STOCKS (32.8%)* Shares Value Basic materials (1.7%) American Vanguard Corp. 86 $1,097 BASF SE (Germany) 171 12,428 BHP Billiton, Ltd. (Australia) 680 25,339 Boise, Inc. 95 567 Cambrex Corp. † 191 1,320 Domtar Corp. (Canada) 7 550 Fletcher Building, Ltd. (New Zealand) 1,409 6,655 Georgia Gulf Corp. † 26 499 Hecla Mining Co. 94 582 Horsehead Holding Corp. † 71 660 Innophos Holdings, Inc. 63 3,103 Innospec, Inc. † 31 901 International Flavors & Fragrances, Inc. 182 9,875 K&S AG (Germany) 53 2,878 KapStone Paper and Packaging Corp. † 126 2,089 Koninklijke DSM NV (Netherlands) 240 11,715 Koppers Holdings, Inc. 65 2,147 Kraton Performance Polymers, Inc. † 38 799 L.B. Foster Co. Class A 15 431 Minerals Technologies, Inc. 13 754 NewMarket Corp. 4 792 Newmont Mining Corp. 425 29,274 Nitto Denko Corp. (Japan) 700 29,003 OM Group, Inc. † 61 1,388 PolyOne Corp. 124 1,334 PPG Industries, Inc. 211 18,515 Rio Tinto PLC (United Kingdom) 542 28,709 Rio Tinto, Ltd. (Australia) 465 31,097 Sealed Air Corp. 407 7,171 Sherwin-Williams Co. (The) 172 14,935 Sigma-Aldrich Corp. 202 13,092 Syngenta AG (Switzerland) † 110 32,462 TPC Group, Inc. † 95 2,280 Valspar Corp. 257 9,478 voestalpine AG (Austria) 405 11,812 W.R. Grace & Co. † 97 4,042 Capital goods (2.0%) ABB, Ltd. (Switzerland) † 1,778 33,713 Aisin Seiki Co., Ltd. (Japan) 400 12,052 American Axle & Manufacturing Holdings, Inc. † 60 526 Applied Industrial Technologies, Inc. 72 2,486 AZZ, Inc. 12 508 Ball Corp. 340 11,937 Canon, Inc. (Japan) 400 18,108 Cascade Corp. 35 1,523 20 COMMON STOCKS (32.8%)* cont. Shares Value Capital goods cont. Chart Industries, Inc. † 42 $2,556 Douglas Dynamics, Inc. 48 744 DXP Enterprises, Inc. † 42 1,271 European Aeronautic Defense and Space Co. NV (France) 430 12,895 Franklin Electric Co., Inc. 27 1,271 Fuji Electric Co., Ltd. (Japan) 4,000 11,903 Generac Holdings, Inc. † 35 877 Hitachi, Ltd. (Japan) 7,000 39,237 Huntington Ingalls Industries, Inc. † 70 2,223 KBR, Inc. 455 13,150 Lockheed Martin Corp. 454 35,480 LSB Industries, Inc. † 37 1,157 Meritor, Inc. † 34 202 Mitsubishi Electric Corp. (Japan) 3,000 28,661 NACCO Industries, Inc. Class A 3 238 National Presto Industries, Inc. 5 472 Newport Corp. † 28 365 Northrop Grumman Corp. 428 24,426 Polypore International, Inc. † 31 1,521 Powell Industries, Inc. † 22 667 Raytheon Co. 568 25,884 Rockwell Collins, Inc. 330 18,117 Roper Industries, Inc. 221 18,827 Sauer-Danfoss, Inc. † 23 865 SembCorp Industries, Ltd. (Singapore) 4,000 13,461 Singapore Technologies Engineering, Ltd. (Singapore) 2,000 4,218 SKF AB Class B (Sweden) 1,149 24,551 Societe BIC SA (France) 129 11,450 Standard Motor Products, Inc. 63 1,230 Tetra Tech, Inc. † 55 1,231 TriMas Corp. † 106 2,163 Zebra Technologies Corp. Class A † 27 1,022 Communication services (1.4%) 8x8, Inc. † 87 320 ADTRAN, Inc. 55 1,817 Allot Communications, Ltd. (Israel) † 77 1,298 American Tower Corp. Class A † 570 33,630 Aruba Networks, Inc. † 28 591 BroadSoft, Inc. † 16 561 BT Group PLC (United Kingdom) 9,472 28,385 Chorus, Ltd. (New Zealand) 1,871 4,799 Cincinnati Bell, Inc. † 741 2,179 Deutsche Telekom AG (Germany) 776 10,058 EchoStar Corp. Class A † 203 4,462 France Telecom SA (France) 852 14,715 GeoEye, Inc. † 24 456 21 COMMON STOCKS (32.8%)* cont. Shares Value Communication services cont. HSN, Inc. 31 $1,110 IAC/InterActiveCorp. 479 20,061 InterDigital, Inc. 8 352 Kabel Deutschland Holding AG (Germany) † 153 8,487 Loral Space & Communications, Inc. † 16 994 Lumos Networks Corp. † 28 410 NeuStar, Inc. Class A † 49 1,653 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 400 19,713 Premiere Global Services, Inc. † 74 612 Tele2 AB Class B (Sweden) 475 9,442 Telecom Corp. of New Zealand, Ltd. (New Zealand) 9,355 14,927 USA Mobility, Inc. 67 939 Verizon Communications, Inc. 1,833 69,159 Vodafone Group PLC (United Kingdom) 5,876 15,951 Conglomerates (0.2%) AMETEK, Inc. 402 17,222 Marubeni Corp. (Japan) 1,000 6,172 Siemens AG (Germany) 115 11,606 Consumer cyclicals (4.1%) Advance America Cash Advance Centers, Inc. 60 512 Advance Auto Parts, Inc. 158 10,937 Aeropostale, Inc. † 15 233 Alliance Data Systems Corp. † 15 1,536 Amazon.com, Inc. † 229 44,034 AMERCO † 3 234 Ameristar Casinos, Inc. 60 1,050 ANN, Inc. † 67 1,572 Arbitron, Inc. 23 865 Ascena Retail Group, Inc. † 48 1,321 Audiovox Corp. Class A † 207 1,499 AutoZone, Inc. † 57 18,718 Bayerische Motoren Werke (BMW) AG (Germany) 51 3,839 Big Lots, Inc. † 293 11,752 Brunswick Corp. 66 1,229 Bunzl PLC (United Kingdom) 677 8,860 Burberry Group PLC (United Kingdom) 1,259 25,254 Cash America International, Inc. 18 895 Cato Corp. (The) Class A 18 461 Christian Dior SA (France) 39 5,050 Cintas Corp. 445 13,528 Compass Group PLC (United Kingdom) 669 6,199 Conn’s, Inc. † 112 1,263 Daimler AG (Registered Shares) (Germany) 246 11,162 Deluxe Corp. 83 1,897 Dillards, Inc. Class A 21 987 22 COMMON STOCKS (32.8%)* cont. Shares Value Consumer cyclicals cont. Discovery Communications, Inc. Class A † 255 $10,705 Dollar Tree, Inc. † 212 17,276 DSW, Inc. Class A 80 3,600 Ecolab, Inc. 325 18,532 Equifax, Inc. 378 14,043 Expedia, Inc. 454 12,628 Express, Inc. 34 771 EZCORP, Inc. Class A † 95 2,764 FelCor Lodging Trust, Inc. † R 640 1,683 Finish Line, Inc. (The) Class A 112 2,361 GameStop Corp. Class A † 36 832 Gartner, Inc. † 304 11,500 Genesco, Inc. † 20 1,181 GNC Holdings, Inc. Class A † 81 2,209 Gordmans Stores, Inc. † 17 218 Helen of Troy, Ltd. (Bermuda) † 15 448 Hillenbrand, Inc. 80 1,818 Hino Motors, Ltd. (Japan) 2,000 12,328 Host Marriott Corp. R 728 10,301 Iconix Brand Group, Inc. † 44 759 Industria de Diseno Textil (Inditex) SA (Spain) 172 14,606 Jos. A. Bank Clothiers, Inc. † 18 887 Kimberly-Clark Corp. 788 56,318 Kingfisher PLC (United Kingdom) 2,426 9,782 Knology, Inc. † 122 1,739 La-Z-Boy, Inc. † 135 1,337 Leapfrog Enterprises, Inc. † 499 2,715 M6-Metropole Television (France) 274 4,081 Maidenform Brands, Inc. † 57 1,051 McGraw-Hill Cos., Inc. (The) 422 18,019 Men’s Wearhouse, Inc. (The) 25 696 Moody’s Corp. 423 14,682 MSC Industrial Direct Co., Inc. 168 11,681 Next PLC (United Kingdom) 503 21,265 Nu Skin Enterprises, Inc. Class A 28 1,337 Omnicom Group, Inc. 368 15,887 OPAP SA (Greece) 696 6,163 Perry Ellis International, Inc. † 65 930 PETsMART, Inc. 248 11,966 Peugeot SA (France) 764 14,320 Priceline.com, Inc. † 47 22,837 PVH Corp. 11 747 Randstad Holding NV (Netherlands) 64 1,999 Rent-A-Center, Inc. 26 935 Scotts Miracle-Gro Co. (The) Class A 173 7,628 Select Comfort Corp. † 36 667 23 COMMON STOCKS (32.8%)* cont. Shares Value Consumer cyclicals cont. Signet Jewelers, Ltd. (Bermuda) 23 $1,018 Sinclair Broadcast Group, Inc. Class A 203 2,099 Sonic Automotive, Inc. Class A 279 4,121 Sony Corp. (Japan) 1,200 21,618 Steven Madden, Ltd. † 93 3,316 Suzuki Motor Corp. (Japan) 800 16,983 Swire Pacific, Ltd. (Hong Kong) 2,000 24,365 Target Corp. 501 26,403 TNS, Inc. † 60 1,172 Town Sports International Holdings, Inc. † 89 647 Tupperware Brands Corp. 167 9,729 ValueClick, Inc. † 23 356 Verisk Analytics, Inc. Class A † 417 16,380 Viacom, Inc. Class B 543 24,305 Volkswagen AG (Preference) (Germany) 88 15,111 Wal-Mart Stores, Inc. 678 39,934 Warnaco Group, Inc. (The) † 38 1,926 Washington Post Co. (The) Class B 19 6,819 Consumer staples (3.4%) AFC Enterprises † 238 3,737 American Greetings Corp. Class A 48 816 Associated British Foods PLC (United Kingdom) 212 3,705 Avis Budget Group, Inc. † 155 1,829 Beacon Roofing Supply, Inc. † 79 1,543 Brinker International, Inc. 389 9,367 Career Education Corp. † 36 254 CEC Entertainment, Inc. 9 303 ConAgra Foods, Inc. 694 17,530 Core-Mark Holding Co., Inc. † 18 694 Corn Products International, Inc. 393 20,432 Darden Restaurants, Inc. 243 11,594 Diageo PLC (United Kingdom) 912 19,509 DineEquity, Inc. † 41 1,930 Domino’s Pizza, Inc. † 64 2,108 Dr. Pepper Snapple Group, Inc. 1,292 47,197 Elizabeth Arden, Inc. † 78 2,948 Heineken Holding NV (Netherlands) 242 9,727 Herbalife, Ltd. 571 31,576 Hormel Foods Corp. 990 29,809 Japan Tobacco, Inc. (Japan) 4 19,076 Kao Corp. (Japan) 500 13,207 Kerry Group PLC Class A (Ireland) 250 9,359 Koninklijke Ahold NV (Netherlands) 2,280 29,026 Kroger Co. (The) 725 16,806 Lincoln Educational Services Corp. 33 243 Lorillard, Inc. 162 18,082 24 COMMON STOCKS (32.8%)* cont. Shares Value Consumer staples cont. MWI Veterinary Supply, Inc. † 15 $1,037 Nestle SA (Switzerland) 698 39,160 New Oriental Education & Technology Group ADR (China) † 62 1,565 Omega Protein Corp. † 51 430 Panera Bread Co. Class A † 75 10,754 Papa John’s International, Inc. † 50 1,895 Philip Morris International, Inc. 895 68,235 Prestige Brands Holdings, Inc. † 157 1,551 Reckitt Benckiser Group PLC (United Kingdom) 204 10,318 Safeway, Inc. 1,297 25,940 Sally Beauty Holdings, Inc. † 54 1,085 Shutterfly, Inc. † 5 135 Spartan Stores, Inc. 47 847 Starbucks Corp. 694 30,175 Tesco PLC (United Kingdom) 762 4,863 Toyota Tsusho Corp. (Japan) 800 13,453 Unilever NV (Netherlands) 637 21,692 Unilever PLC (United Kingdom) 107 3,597 USANA Health Sciences, Inc. † 20 683 W.W. Grainger, Inc. 142 26,540 Walgreen Co. 427 14,398 Yamazaki Baking Co., Inc. (Japan) 1,000 13,295 Yum! Brands, Inc. 442 24,770 Energy (3.1%) Alpha Natural Resources, Inc. † 73 1,752 BG Group PLC (United Kingdom) 865 18,575 BP PLC (United Kingdom) 2,084 15,163 Caltex Australia, Ltd. (Australia) 974 13,127 Chevron Corp. 1,023 105,185 Clayton Williams Energy, Inc. † 12 888 Compagnie Generale de Geophysique-Veritas (France) † 688 15,919 Contango Oil & Gas Co. † 17 1,071 Core Laboratories NV (Netherlands) 151 17,524 Covanta Holding Corp. 717 10,705 CVR Energy, Inc. † 66 1,201 Dresser-Rand Group, Inc. † 306 15,933 Energy Partners, Ltd. † 80 1,106 ENI SpA (Italy) 1,029 21,806 Exxon Mobil Corp. 1,795 144,390 FMC Technologies, Inc. † 501 26,232 Helix Energy Solutions Group, Inc. † 145 2,572 HollyFrontier Corp. 514 11,951 Key Energy Services, Inc. † 170 2,567 Murphy Oil Corp. 356 19,908 Newpark Resources, Inc. † 140 1,254 Oceaneering International, Inc. 369 17,550 25 COMMON STOCKS (32.8%)* cont. Shares Value Energy cont. Oil States International, Inc. † 194 $14,599 Petrofac, Ltd. (United Kingdom) 438 10,019 Petroquest Energy, Inc. † 43 295 Rosetta Resources, Inc. † 92 4,999 Royal Dutch Shell PLC Class B (United Kingdom) 728 26,242 RPC, Inc. 55 1,074 Statoil ASA (Norway) 912 23,597 Stone Energy Corp. † 128 3,621 Sunoco, Inc. 375 14,554 Superior Energy Services † 31 921 Swift Energy Co. † 65 1,910 Total SA (France) 256 13,223 Unit Corp. † 25 1,266 Vaalco Energy, Inc. † 150 945 W&T Offshore, Inc. 63 1,261 Walter Energy, Inc. 8 574 Western Refining, Inc. † 55 654 Financials (7.5%) 3i Group PLC (United Kingdom) 1,621 4,862 ACE, Ltd. 500 34,765 Agree Realty Corp. R 47 1,146 AIA Group, Ltd. (Hong Kong) 3,200 10,061 Alexandria Real Estate Equities, Inc. R 36 2,360 Allianz SE (Germany) 89 9,221 Allied World Assurance Co. Holdings AG 209 12,433 American Capital Agency Corp. R 31 889 American Equity Investment Life Holding Co. 150 1,659 American Safety Insurance Holdings, Ltd. † 75 1,650 Annaly Capital Management, Inc. R 1,260 20,248 Anworth Mortgage Asset Corp. R 121 766 Arch Capital Group, Ltd. † 466 17,601 Arlington Asset Investment Corp. Class A 30 598 Ashford Hospitality Trust, Inc. R 713 5,675 Aspen Insurance Holdings, Ltd. 395 10,475 Assured Guaranty, Ltd. (Bermuda) 50 485 Australia & New Zealand Banking Group, Ltd. (Australia) 1,773 37,475 AvalonBay Communities, Inc. R 199 24,845 Aviva PLC (United Kingdom) 4,174 20,573 Axis Capital Holdings, Ltd. 387 12,357 Banco Latinoamericano de Exportaciones SA Class E (Panama) 107 1,751 Bank of Hawaii Corp. 216 9,191 Bank of Marin Bancorp. 18 665 Bank of the Ozarks, Inc. 107 3,033 Barclays PLC (United Kingdom) 6,989 20,123 Berkshire Hathaway, Inc. Class B † 589 46,390 BlackRock, Inc. 43 7,398 26 COMMON STOCKS (32.8%)* cont. Shares Value Financials cont. BNP Paribas SA (France) 446 $17,896 Boston Properties, Inc. R 185 17,645 BRE Properties R 267 12,992 Camden Property Trust R 44 2,540 Cardinal Financial Corp. 98 1,048 Cardtronics, Inc. † 43 1,169 CBL & Associates Properties, Inc. R 116 1,658 Cedar Shopping Centers, Inc. R 926 3,093 Cheung Kong Holdings, Ltd. (Hong Kong) 1,000 11,436 Chubb Corp. (The) 271 18,276 Citizens & Northern Corp. 56 953 CNO Financial Group, Inc. † 202 1,277 Cogdell Spencer, Inc. R 806 3,023 Commerzbank AG (Germany) † 1,040 1,945 CommonWealth REIT R 508 8,504 Community Bank System, Inc. 41 1,083 Coresite Realty Corporation R 383 6,415 CubeSmart R 690 6,879 DCT Industrial Trust, Inc. R 1,177 5,661 Deutsche Bank AG (Germany) 346 13,389 DFC Global Corp. † 40 726 Digital Realty Trust, Inc. R 355 22,543 Douglas Emmett, Inc. R 552 9,925 Duke Realty Investments, Inc. R 40 464 DuPont Fabros Technology, Inc. R 272 6,128 E*Trade Financial Corp. † 68 624 East West Bancorp, Inc. 152 2,975 Education Realty Trust, Inc. R 895 8,341 Endurance Specialty Holdings, Ltd. (Bermuda) 230 8,319 Equity Residential Trust R 386 21,303 Essex Property Trust, Inc. R 100 13,285 Everest Re Group, Ltd. 169 14,826 Extra Space Storage, Inc. R 424 10,218 Federal Realty Investment Trust R 355 31,393 Financial Institutions, Inc. 60 999 First Financial Bancorp 65 1,032 First Industrial Realty Trust † R 80 760 Flushing Financial Corp. 105 1,359 General Growth Properties R 354 4,984 Glimcher Realty Trust R 172 1,496 Goldman Sachs Group, Inc. (The) 63 6,039 Hang Lung Group, Ltd. (Hong Kong) 3,000 16,046 HCP, Inc. R 654 25,277 Health Care REIT, Inc. R 193 9,683 Heartland Financial USA, Inc. 39 601 Highwoods Properties, Inc. R 327 9,431 27 COMMON STOCKS (32.8%)* cont. Shares Value Financials cont. Home Bancshares, Inc. 42 $1,044 Hospitality Properties Trust R 416 9,164 HSBC Holdings PLC (London Exchange) (United Kingdom) 2,892 22,567 Interactive Brokers Group, Inc. Class A 111 1,651 International Bancshares Corp. 78 1,395 Invesco Mortgage Capital, Inc. R 42 662 Israel Corp., Ltd. (The) (Israel) 22 14,555 Jones Lang LaSalle, Inc. 151 9,727 JPMorgan Chase & Co. 816 25,272 Kimco Realty Corp. R 982 15,486 Kinnevik Investment AB Class B (Sweden) 714 14,481 Kite Realty Group Trust R 887 3,743 Lexington Realty Trust R 1,332 10,097 Liberty Property Trust R 347 10,344 Lloyds Banking Group PLC (United Kingdom) † 17,053 6,712 LTC Properties, Inc. R 63 1,811 M&T Bank Corp. 253 18,464 Macerich Co. (The) R 118 5,912 Maiden Holdings, Ltd. (Bermuda) 99 861 MainSource Financial Group, Inc. 88 729 MarketAxess Holdings, Inc. 8 232 MFA Financial, Inc. R 101 695 Mission West Properties R 84 644 Mitsubishi UFJ Financial Group, Inc. (Japan) 2,800 12,168 Mizuho Financial Group, Inc. (Japan) 14,700 19,289 National Australia Bank, Ltd. (Australia) 642 15,989 National Financial Partners Corp. † 47 649 National Health Investors, Inc. R 67 2,835 National Retail Properties, Inc. R 388 10,029 Nelnet, Inc. Class A 53 1,214 New York Community Bancorp, Inc. 1,052 12,666 Newcastle Investment Corp. R 215 957 Omega Healthcare Investors, Inc. R 47 843 Oriental Financial Group (Puerto Rico) 75 824 ORIX Corp. (Japan) 120 10,106 PartnerRe, Ltd. 207 13,604 Pennsylvania Real Estate Investment Trust R 467 4,357 People’s United Financial, Inc. 1,120 13,944 Piedmont Office Realty Trust, Inc. Class A R 640 10,650 Popular, Inc. (Puerto Rico) † 366 545 Portfolio Recovery Associates, Inc. † 20 1,387 Post Properties, Inc. R 246 9,838 ProLogis, Inc. R 560 15,579 Protective Life Corp. 46 1,021 PS Business Parks, Inc. R 30 1,581 Public Storage R 279 36,800 28 COMMON STOCKS (32.8%)* cont. Shares Value Financials cont. Rayonier, Inc. R 398 $16,175 Realty Income Corp. R 476 16,117 Regency Centers Corp. R 289 10,739 RenaissanceRe Holdings, Ltd. 198 14,541 Republic Bancorp, Inc. Class A 20 424 Retail Opportunity Investments Corp. R 458 5,395 Saul Centers, Inc. R 21 733 Senior Housing Properties Trust R 65 1,424 Simon Property Group, Inc. R 504 62,667 SL Green Realty Corp. R 72 4,740 Southside Bancshares, Inc. 69 1,497 Sovran Self Storage, Inc. R 171 7,120 Standard Chartered PLC (United Kingdom) 328 7,166 Starwood Property Trust, Inc. R 33 589 Svenska Handelsbanken AB Class A (Sweden) 420 11,077 Swedbank AB Class A (Sweden) 844 11,286 Swiss Life Holding AG (Switzerland) † 136 14,256 Symetra Financial Corp. 99 935 Taubman Centers, Inc. R 19 1,184 Tokio Marine Holdings, Inc. (Japan) 1,000 24,268 Transatlantic Holdings, Inc. 251 13,715 Travelers Cos., Inc. (The) 372 20,925 TrustCo Bank Corp. 125 659 UDR, Inc. R 181 4,254 Universal Health Realty Income Trust R 12 443 Urstadt Biddle Properties, Inc. Class A R 47 793 Validus Holdings, Ltd. 409 12,307 Virginia Commerce Bancorp, Inc. † 146 975 Vornado Realty Trust R 209 15,560 W.R. Berkley Corp. 485 16,543 Walker & Dunlop, Inc. † 48 610 Washington Banking Co. 57 642 Webster Financial Corp. 45 887 Westfield Retail Trust (Australia) R 4,750 12,684 Westpac Banking Corp. (Australia) 891 19,422 Wheelock and Co., Ltd. (Hong Kong) 2,000 5,332 Winthrop Realty Trust R 433 4,044 World Acceptance Corp. † 16 1,098 Health care (3.5%) Abbott Laboratories 1,233 67,260 ABIOMED, Inc. † 61 1,229 Air Methods Corp. † 5 404 Amedisys, Inc. † 12 142 AMERIGROUP Corp. † 35 2,001 AmerisourceBergen Corp. 638 23,702 AmSurg Corp. † 33 861 29 COMMON STOCKS (32.8%)* cont. Shares Value Health care cont. AstraZeneca PLC (United Kingdom) 561 $25,999 AVEO Pharmaceuticals, Inc. † 34 575 Bayer AG (Germany) 54 3,547 Biogen Idec, Inc. † 288 33,106 BioMarin Pharmaceuticals, Inc. † 25 866 C.R. Bard, Inc. 216 18,833 Cardinal Health, Inc. 662 28,109 Centene Corp. † 41 1,587 Coloplast A/S Class B (Denmark) 56 8,578 Computer Programs & Systems, Inc. 9 409 Conmed Corp. † 74 1,945 Cubist Pharmaceuticals, Inc. † 64 2,468 Depomed, Inc. † 96 468 Elan Corp. PLC ADR (Ireland) † 190 2,056 Eli Lilly & Co. 1,245 47,123 Endo Pharmaceuticals Holdings, Inc. † 66 2,259 Forest Laboratories, Inc. † 640 19,174 Fresenius SE (Germany) 191 18,368 Gen-Probe, Inc. † 198 12,472 Gentiva Health Services, Inc. † 26 151 GlaxoSmithKline PLC (United Kingdom) 1,969 43,657 Greatbatch, Inc. † 35 774 Hi-Tech Pharmacal Co., Inc. † 31 1,287 Impax Laboratories, Inc. † 73 1,470 ISTA Pharmaceuticals, Inc. † 415 1,556 Jazz Pharmaceuticals, Inc. † 127 5,032 Kensey Nash Corp. † 35 889 Kindred Healthcare, Inc. † 122 1,513 Laboratory Corp. of America Holdings † 233 19,973 Lincare Holdings, Inc. 450 10,665 Magellan Health Services, Inc. † 34 1,722 McKesson Corp. 418 33,988 Medicines Co. (The) † 38 719 Medicis Pharmaceutical Corp. Class A 30 980 Metropolitan Health Networks, Inc. † 139 1,006 Molina Healthcare, Inc. † 56 1,224 Novartis AG (Switzerland) 452 24,405 Omnicare, Inc. 80 2,609 Onyx Pharmaceuticals, Inc. † 18 794 OraSure Technologies, Inc. † 358 3,401 Orion Oyj Class B (Finland) 331 6,725 Par Pharmaceutical Cos., Inc. † 113 3,662 Pernix Therapeutics Holdings † 64 512 Perrigo Co. 258 25,258 Pharmaceutical Product Development, Inc. 459 15,243 Questcor Pharmaceuticals, Inc. † 23 1,034 30 COMMON STOCKS (32.8%)* cont. Shares Value Health care cont. Roche Holding AG (Switzerland) 64 $10,185 RTI Biologics, Inc. † 248 1,059 Sabra Health Care REIT, Inc. R 376 3,986 Salix Pharmaceuticals, Ltd. † 18 795 Sanofi (France) 472 33,037 Sirona Dental Systems, Inc. † 15 667 SonoSite, Inc. † 27 1,118 Spectrum Pharmaceuticals, Inc. † 85 1,177 STAAR Surgical Co. † 86 845 Suzuken Co., Ltd. (Japan) 300 7,769 SXC Health Solutions Corp. (Canada) † 27 1,588 Synthes, Inc. (Switzerland) 70 11,582 Thoratec Corp. † 21 639 United Therapeutics Corp. † 10 409 Ventas, Inc. R 349 18,413 ViroPharma, Inc. † 152 3,650 Warner Chilcott PLC Class A (Ireland) † 736 11,570 Watson Pharmaceuticals, Inc. † 19 1,228 WellCare Health Plans, Inc. † 23 1,344 Technology (4.0%) Acacia Research — Acacia Technologies (Tracking Stock) † 44 1,532 Accenture PLC Class A 905 52,427 Actuate Corp. † 398 2,627 Acxiom Corp. † 99 1,232 Amdocs, Ltd. (United Kingdom) † 757 21,378 Amkor Technologies, Inc. † 86 382 Analog Devices, Inc. 796 27,749 Anixter International, Inc. † 18 1,105 Apple, Inc. † 324 123,833 Aspen Technology, Inc. † 34 607 Avago Technologies, Ltd. (Singapore) 849 25,402 BMC Software, Inc. † 539 19,221 CA, Inc. 1,285 27,242 CACI International, Inc. Class A † 10 564 Cavium, Inc. † 10 326 Ceva, Inc. † 31 893 Cirrus Logic, Inc. † 53 863 Coherent, Inc. † 7 356 Computershare, Ltd. (Australia) 451 3,800 Concur Technologies, Inc. † 17 803 Cypress Semiconductor Corp. † 109 2,079 DST Systems, Inc. 15 713 EnerSys † 57 1,371 Entegris, Inc. † 177 1,492 Entropic Communications, Inc. † 224 1,116 Fair Isaac Corp. 68 2,473 31 COMMON STOCKS (32.8%)* cont. Shares Value Technology cont. Fairchild Semiconductor International, Inc. † 57 $738 FEI Co. † 63 2,543 Fujitsu, Ltd. (Japan) 5,000 26,633 GT Advanced Technologies, Inc. † 32 247 Harris Corp. 469 16,696 Hewlett-Packard Co. 745 20,823 IBM Corp. 611 114,868 Infineon Technologies AG (Germany) 1,359 11,232 Infospace, Inc. † 55 530 Integrated Silicon Solutions, Inc. † 34 317 Intuit, Inc. 720 38,333 Ixia † 113 1,243 KEMET Corp. † 65 538 KLA-Tencor Corp. 206 9,497 L-3 Communications Holdings, Inc. 253 16,774 Lam Research Corp. † 186 7,583 Lexmark International, Inc. Class A 24 803 LTX-Credence Corp. † 60 365 Magma Design Automation, Inc. † 146 835 Manhattan Associates, Inc. † 25 1,129 Micros Systems, Inc. † 376 17,736 Microsoft Corp. 2,237 57,222 MicroStrategy, Inc. † 8 985 Monotype Imaging Holdings, Inc. † 75 1,112 Nanometrics, Inc. † 36 593 NetApp, Inc. † 184 6,777 NIC, Inc. 43 559 Nova Measuring Instruments, Ltd. (Israel) † 113 730 Novellus Systems, Inc. † 488 16,895 Omnivision Technologies, Inc. † 39 421 PC-Tel, Inc. 36 252 Photronics, Inc. † 192 1,112 Plantronics, Inc. 18 620 QLogic Corp. † 441 6,580 RF Micro Devices, Inc. † 242 1,508 SAP AG (Germany) 61 3,639 Silicon Graphics International Corp. † 36 537 Solera Holdings, Inc. 329 15,568 STEC, Inc. † 88 803 SuccessFactors, Inc. † 17 435 Synchronoss Technologies, Inc. † 28 837 Tech Data Corp. † 36 1,772 TeleCommunication Systems, Inc. Class A † 210 565 Teradyne, Inc. † 64 861 TIBCO Software, Inc. † 73 2,000 TTM Technologies, Inc. † 187 2,059 32 COMMON STOCKS (32.8%)* cont. Shares Value Technology cont. Ultimate Software Group, Inc. † 10 $663 Unisys Corp. † 18 435 Verint Systems, Inc. † 38 1,075 Transportation (0.8%) Alaska Air Group, Inc. † 31 2,152 Central Japan Railway Co. (Japan) 3 24,073 ComfortDelgro Corp., Ltd. (Singapore) 5,000 5,557 Copa Holdings SA Class A (Panama) 151 9,749 Genesee & Wyoming, Inc. Class A † 42 2,565 International Consolidated Airlines Group SA (United Kingdom) † 2,131 5,012 J. B. Hunt Transport Services, Inc. 350 16,002 Landstar Systems, Inc. 226 10,457 Southwest Airlines Co. 1,540 12,905 Swift Transportation Co. † 205 1,747 United Parcel Service, Inc. Class B 638 45,777 US Airways Group, Inc. † 135 637 Wabtec Corp. 16 1,092 Yangzijiang Shipbuilding Holdings, Ltd. (China) 24,000 17,357 Utilities and power (1.1%) AGL Resources, Inc. 250 10,308 Alliant Energy Corp. 294 12,410 Chubu Electric Power, Inc. (Japan) 200 3,752 DTE Energy Co. 330 17,375 Enel SpA (Italy) 2,785 11,830 Energias de Portugal (EDP) SA (Portugal) 7,204 23,092 Entergy Corp. 269 18,927 Pinnacle West Capital Corp. 277 13,133 Public Power Corp. SA (Greece) 206 1,162 Public Service Enterprise Group, Inc. 690 22,729 Red Electrica Corp. SA (Spain) 663 29,156 RWE AG (Germany) 130 5,393 Spectra Energy Corp. 643 18,917 Toho Gas Co., Ltd. (Japan) 1,000 5,898 Westar Energy, Inc. 356 9,833 Total common stocks (cost $5,968,648) COMMODITY LINKED NOTES (3.4%)* Principal amount Value UBS AG/Jersey Branch 144A zero %, 2012 (Indexed to the UBS Bloomberg CMCI Composite Index) (Jersey) $749,000 $643,789 Total commodity linked notes (cost $749,000) 33 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.3%)* strike price amount Value SPDR S&P rust (Put) Oct-12/$100.00 2,900 $15,863 SPDR S&P rust (Put) Apr-12/105.00 2,800 8,322 SPDR S&P rust (Put) Feb-12/97.00 3,629 3,028 SPDR S&P rust (Put) Jan-12/112.00 3,629 5,316 SPDR S&P rust (Put) Dec-11/108.00 3,629 491 SPDR S&P rust (Put) Nov-12/99.00 2,627 14,692 SPDR S&P rust (Put) May-12/103.00 2,627 8,499 SPDR S&P rust (Put) Mar-12/102.00 3,629 6,751 Total purchased options outstanding (cost $119,937) INVESTMENT COMPANIES (0.3%)* Shares Value Gladstone Investment Corp. 100 $753 iShares MSCI EAFE Index Fund 251 12,874 Vanguard Small Cap ETF (VIPERS) R 607 33,394 Total investment companies (cost $46,410) SHORT-TERM INVESTMENTS (63.1%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.10% e 8,822,533 $8,822,533 U.S. Treasury Bills with effective yields ranging from 0.101% to 0.102%, October 18, 2012 $500,000 499,541 U.S. Treasury Bills with effective yields ranging from 0.094% to 0.096%, August 23, 2012 # ## 145,000 144,898 U.S. Treasury Bills with effective yields ranging from 0.052% to 0.079%, July 26, 2012 # ## 330,000 329,847 U.S. Treasury Bills with effective yields ranging from 0.005% to 0.006%, March 1, 2012 ## 2,000,000 1,999,970 Total short-term investments (cost $11,796,789) TOTAL INVESTMENTS Total investments (cost $18,680,784) Key to holding’s currency abbreviations EUR Euro Key to holding’s abbreviations ADR American Depository Receipts ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 19, 2011 (commencement of operations) through November 30, 2011 (the reporting period). * Percentages indicated are based on net assets of $18,700,069. † Non-income-producing security. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. 34 e See Note 7 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $14,617,547 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $3,421,236) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Buy 12/21/11 $25,702 $25,827 $(125) Barclays Bank PLC British Pound Buy 12/21/11 164,497 167,032 (2,535) Polish Zloty Buy 12/21/11 16,714 17,581 (867) Swedish Krona Sell 12/21/11 18,788 19,340 552 Citibank, N.A. Australian Dollar Sell 12/21/11 3,994 4,012 18 British Pound Sell 12/21/11 13,813 14,023 210 Danish Krone Buy 12/21/11 14,457 14,871 (414) Hong Kong Dollar Sell 12/21/11 9,616 9,594 (22) Japanese Yen Buy 12/21/11 69,651 70,180 (529) Norwegian Krone Sell 12/21/11 2,645 2,719 74 Singapore Dollar Buy 12/21/11 8,743 8,813 (70) Swiss Franc Sell 12/21/11 22,135 22,388 253 Credit Suisse AG British Pound Sell 12/21/11 171,717 174,443 2,726 Euro Buy 12/21/11 43,541 44,998 (1,457) Japanese Yen Buy 12/21/11 60,501 60,148 353 Singapore Dollar Sell 12/21/11 18,736 18,776 40 Swiss Franc Buy 12/21/11 11,506 11,920 (414) Deutsche Bank AG Australian Dollar Sell 12/21/11 5,939 5,956 17 Goldman Sachs International Euro Buy 12/21/11 38,569 39,263 (694) Japanese Yen Buy 12/21/11 955,194 949,118 6,076 HSBC Bank USA, National Association British Pound Buy 12/21/11 4,238 4,304 (66) Euro Sell 12/21/11 186,260 189,574 3,314 Japanese Yen Sell 12/21/11 160,561 159,529 (1,032) 35 FORWARD CURRENCY CONTRACTS at 11/30/11 (aggregate face value $3,421,236) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank, N.A. British Pound Buy 12/21/11 $9,575 $9,723 $(148) Euro Buy 12/21/11 52,276 52,046 230 Hong Kong Dollar Sell 12/21/11 23,608 23,611 3 Japanese Yen Buy 12/21/11 55,901 55,447 454 New Zealand Dollar Sell 12/21/11 10,822 10,998 176 Singapore Dollar Buy 12/21/11 78 79 (1) Swedish Krona Buy 12/21/11 3,760 4,047 (287) Royal Bank of Scotland PLC (The) Australian Dollar Sell 12/21/11 2,765 2,608 (157) British Pound Sell 12/21/11 13,970 14,184 214 Euro Buy 12/21/11 870,692 886,139 (15,447) Japanese Yen Buy 12/21/11 29,120 28,962 158 Mexican Peso Buy 12/21/11 17,038 17,183 (145) Norwegian Krone Sell 12/21/11 8,161 8,459 298 Swiss Franc Sell 12/21/11 54,241 56,267 2,026 State Street Bank and Trust Co. Australian Dollar Sell 12/21/11 61,234 61,516 282 British Pound Buy 12/21/11 38,927 39,744 (817) Euro Sell 12/21/11 24,324 24,589 265 Israeli Shekel Sell 12/21/11 6,601 6,767 166 Malaysian Ringgit Buy 12/21/11 10,182 10,337 (155) Norwegian Krone Buy 12/21/11 5,792 5,953 (161) Westpac Banking Corp. British Pound Buy 12/21/11 3,767 3,825 (58) Canadian Dollar Buy 12/21/11 60,080 60,376 (296) Euro Sell 12/21/11 3,897 3,967 70 Total FUTURES CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro STOXX 50 Index (Short) 14 $437,530 Dec-11 $2,064 Euro-Bund 10 yr (Long) 2 359,601 Dec-11 (8,256) Japanese Government Bond 10 yr (Long) 1 1,828,465 Dec-11 (13,535) S&P 500 Index E-Mini (Long) 4 249,200 Dec-11 (6,708) S&P 500 Index E-Mini (Short) 7 436,100 Dec-11 (17,077) U.S. Treasury Bond 30 yr (Long) 4 565,500 Mar-12 (6,428) U.S. Treasury Note 10 yr (Long) 11 1,422,781 Mar-12 (4,880) U.S. Treasury Note 5 yr (Short) 7 858,484 Mar-12 (615) U.S. Treasury Note 2 yr (Short) 1 220,500 Mar-12 (33) Total 36 WRITTEN OPTIONS OUTSTANDING at 11/30/11 (premiums received $53,141) (Unaudited) Contract Expiration date/ amount strike price Value SPDR S&P rust (Call) 25,479 Dec-11/$129.00 $21,835 SPDR S&P rust (Put) 2,627 Nov-12/85.00 8,162 SPDR S&P rust (Put) 2,627 May-12/90.00 4,235 SPDR S&P rust (Put) 3,629 Mar-12/90.00 3,053 SPDR S&P rust (Put) 3,629 Feb-12/85.00 1,180 Total INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America, N.A. $3,800,000 $— 9/21/21 3 month USD- LIBOR-BBA 2.1525% $1,293 Credit Suisse International 1,100,000 — 9/21/16 3 month USD- LIBOR-BBA 1.143% (4,051) 800,000 — 9/21/21 3 month USD- LIBOR-BBA 2.143% (423) 200,000 — 9/21/41 3 month USD- LIBOR-BBA 2.92% 8,585 600,000 — 10/7/13 0.636% 3 month USD- LIBOR-BBA (172) 900,000 — 10/7/16 3 month USD- LIBOR-BBA 1.31% 3,167 EUR 100,000 — 10/10/13 1.495% 6 month EUR- EURIBOR- REUTERS (48) EUR 200,000 — 10/10/16 1.95% 6 month EUR- EURIBOR- REUTERS 828 Deutsche Bank AG $700,000 — 9/21/13 3 month USD- LIBOR-BBA 0.477% (1,926) 500,000 — 9/26/13 0.52% 3 month USD- LIBOR-BBA 949 200,000 — 9/26/16 1.07% 3 month USD- LIBOR-BBA 1,507 400,000 — 9/26/21 1.905% 3 month USD- LIBOR-BBA 9,147 600,000 — 10/7/21 2.133% 3 month USD- LIBOR-BBA 1,612 600,000 — 11/7/13 0.5725% 3 month USD- LIBOR-BBA 804 1,100,000 — 11/7/16 3 month USD- LIBOR-BBA 1.2325% (2,341) 100,000 — 11/7/21 3 month USD- LIBOR-BBA 2.23% 381 37 INTEREST RATE SWAP CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International EUR 300,000 $— 9/29/14 6 month EUR- EURIBOR- REUTERS 1.59% $149 EUR 700,000 — 9/29/16 6 month EUR- EURIBOR- REUTERS 1.97% (1,578) EUR 300,000 — 9/29/21 6 month EUR- EURIBOR- REUTERS 2.54% (6,093) EUR 100,000 — 9/29/41 6 month EUR- EURIBOR- REUTERS 2.745% (2,530) Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America, N.A. $3,800,000 $— 9/21/21 (2.305%) USA Non Revised $29,994 Consumer Price Index-Urban (CPI-U) Credit Suisse International 200,000 — 10/7/21 2.22% USA Non Revised (3,255) Consumer Price Index-Urban (CPI-U) baskets 3,720 — 9/24/12 (3 month USD- A basket (GDX) 632 LIBOR-BBA) of common stocks shares 18,583 — 9/19/12 (3 month USD- Vanguard Index 7,234 LIBOR-BBA) Funds — High Growth Index Fund Deutsche Bank AG $500,000 — 11/7/21 (2.43%) USA Non Revised (2,448) Consumer Price Index-Urban (CPI-U) Total 38 CREDIT DEFAULT CONTRACTS OUTSTANDING at 11/30/11 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Barclays Bank PLC DJ CDX EM Series 16 Index BB+/P $(10,450) $100,000 12/20/16 500 bp $(1,315) DJ CDX NA HY Series 17 Version 2 Index B+/P 57,356 796,950 12/20/16 500 bp (11,110) DJ CDX NA IG Series 17 Index BBB+/P 1,980 200,000 12/20/16 100 bp (752) Credit Suisse International DJ CDX NA HY Series 17 Version 1 Index B+/P 198,750 1,980,000 12/20/16 500 bp 39,922 DJ CDX NA IG Series 17 Index BBB+/P 4,656 285,000 12/20/16 100 bp 1,111 Deutsche Bank AG DJ CDX EM Series 15 Index BB+/P (58,800) 700,000 6/20/16 500 bp 7,961 DJ CDX NA HY Series 17 Version 1 Index B+/P 210,000 1,980,000 12/20/16 500 bp 51,172 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day ofexecution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at November 30, 2011. Securities rated by Putnam are indicated by “/P.” 39 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $127,675 $192,098 $— Capital goods 172,939 210,249 — Communication services 145,403 121,678 — Conglomerates 17,222 17,778 — Consumer cyclicals 538,436 222,985 — Consumer staples 428,838 209,987 — Energy 428,462 157,671 — Financials 1,016,318 384,385 — Health care 450,999 193,852 — Technology 692,360 45,304 — Transportation 103,083 51,999 — Utilities and power 123,632 80,283 — Total common stocks — Commodity linked notes — 643,789 — Investment companies 47,021 — — Purchased options outstanding — 62,962 — Short-term investments 8,822,533 2,974,256 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(7,922) $— Futures contracts (55,468) — — Written options — (38,465) — Interest rate swap contracts — 9,260 — Total return swap contracts — 32,157 — Credit default contracts — (316,503) — Totals by level $— The accompanying notes are an integral part of these financial statements. 40 Statement of assets and liabilities 11/30/11 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $9,858,251) $9,861,664 Affiliated issuers (identified cost $8,822,533) (Note 7) 8,822,533 Cash 523,636 Foreign currency (cost $770) (Note 1) 771 Dividends, interest and other receivables 28,575 Receivable for shares of the fund sold 123,878 Receivable for investments sold 249,393 Unrealized appreciation on swap contracts (Note 1) 166,448 Unrealized appreciation on forward currency contracts (Note 1) 17,975 Receivable from Manager (Note 2) 60,791 Premium paid on swap contracts (Note 1) 69,250 Unamortized offering costs (Note 1) 122,910 Total assets LIABILITIES Payable for variation margin (Note 1) 33,871 Payable for investments purchased 530,840 Payable for investor servicing fees (Note 2) 2,821 Payable for custodian fees (Note 2) 13,967 Payable for Trustee compensation and expenses (Note 2) 74 Payable for administrative services (Note 2) 82 Payable for distribution fees (Note 2) 7,132 Payable for offering costs (Note 1) 153,638 Unrealized depreciation on forward currency contracts (Note 1) 25,897 Written options outstanding, at value (premiums received $53,141) (Notes 1 and 3) 38,465 Premium received on swap contracts (Note 1) 472,742 Unrealized depreciation on swap contracts (Note 1) 38,042 Other accrued expenses 30,184 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 6) $18,655,834 Accumulated net investment loss (Note 1) (14,992) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (23,787) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 83,014 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 41 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($17,221,931 divided by 1,719,132 shares) $10.02 Offering price per class A share (100/94.25 of $10.02)* $10.63 Net asset value and offering price per class B share ($138,232 divided by 13,819 shares)** $10.00 Net asset value and offering price per class C share ($453,944 divided by 45,382 shares)** $10.00 Net asset value and redemption price per class M share ($306,189 divided by 30,589 shares) $10.01 Offering price per class M share (100/96.50 of $10.01)* $10.37 Net asset value, offering price and redemption price per class R share ($100,127 divided by 10,000 shares) $10.01 Net asset value, offering price and redemption price per class Y share ($479,646 divided by 47,842 shares) $10.03 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 42 Statement of operations For the period 9/19/11 (commencement of operations) to 11/30/11 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $392) $27,867 Interest (including interest income of $1,338 from investments in affiliated issuers) (Note 7) 2,906 Total investment income EXPENSES Compensation of Manager (Note 2) 29,303 Investor servicing fees (Note 2) 6,305 Custodian fees (Note 2) 13,988 Trustee compensation and expenses (Note 2) 218 Administrative services (Note 2) 122 Distribution fees — Class A (Note 2) 7,700 Distribution fees — Class B (Note 2) 238 Distribution fees — Class C (Note 2) 383 Distribution fees — Class M (Note 2) 284 Distribution fees — Class R (Note 2) 99 Amortization of offering costs (Note 1) 30,728 Reports to shareholders 5,998 Auditing 21,439 Other 2,844 Fees waived and reimbursed by Manager (Note 2) (73,863) Total expenses Expense reduction (Note 2) (21) Net expenses Net investment loss Net realized loss on investments (Notes 1 and 3) (8,443) Net realized loss on swap contracts (Note 1) (34,250) Net realized loss on futures contracts (Note 1) (9,540) Net realized loss on foreign currency transactions (Note 1) (13,568) Net realized gain on written options (Notes 1 and 3) 42,014 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (8,013) Net unrealized appreciation of investments, futures contracts, swap contracts, and written options during the period 91,027 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 43 Statement of changes in net assets For the period 9/19/11 (commencement of INCREASE IN NET ASSETS operations) to 11/30/11* Operations: Net investment loss $(14,992) Net realized loss on investments and foreign currency transactions (23,787) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 83,014 Net increase in net assets resulting from operations Increase from capital share transactions (Note 4) 3,655,834 Total increase in net assets NET ASSETS Beginning of period (Note 6) 15,000,000 End of period (including accumulated net investment loss of $14,992) * Unaudited The accompanying notes are an integral part of these financial statements. 44 This page left blank intentionally. 45 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized of net investment value, investment and unrealized Total from Total return Net assets, Ratio of expenses income (loss) Portfolio beginning income gain (loss) investment Net asset value, at net asset end of period to average to average turnover Period ended of period (loss) a on investments operations end of period value (%) b (in thousands) netassets (%) c,d netassets (%) d (%) Class A November 30, 2011**† (.01) .03 .20 * .28* (.09)* 12* Class B November 30, 2011**† (.02) .02 — e — * .43* (.24)* 12* Class C November 30, 2011**† (.02) .02 — e — * .43* (.23)* 12* Class M November 30, 2011**† (.02) .03 .10 * .38* (.17)* 12* Class R November 30, 2011**† (.01) .02 .10 * .33* (.14)* 12* Class Y November 30, 2011**† — e .03 .30 * .23* (.01)* 12* * Not annualized ** Unaudited. † For the period September 19, 2011 (commencement of operations) to November 30, 2011. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets November 30, 2011 0.46% e Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 46 47 Notes to financial statements 11/30/11 (Unaudited) Note 1: Significant accounting policies Putnam Dynamic Risk Allocation Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks total return composed of capital appreciation and income. The fund invests in a diversified set of asset classes. By investing in a broader set of asset classes than a traditional balanced fund, and by using leverage to increase the fund’s exposures to asset classes, Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes that the fund may achieve a higher total return than a traditional balanced fund with approximately the same amount of risk as a traditional balanced fund. Risk is measured by the volatility of the fund’s investment portfolio. The fund may invest without limit in U.S., international, and emerging markets equity securities (growth or value stocks or both) of companies of any size and fixed-income securities of corporate and governmental issuers without constraint as to maturity or credit quality (including in high yield securities, which are sometimes referred to as “junk bonds”); mortgage- and asset-backed securities; inflation-protected securities; commodities; and real estate investment trusts. These asset classes offer different return potential and exposure to different investment risks. The fund offers classA, classB, classC, classM, classR and classY shares. The fund began offering each class of shares on September 19, 2011. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from September 19, 2011 through November 30, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for 48 comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. 49 D) Futures contracts The fund uses futures contracts to hedge interest rate risk, to gain exposure to interest rates, to hedge prepayment risk, to equitize cash, and to manage exposure to market risk. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average number of contracts of approximately 20 on futures contracts for the reporting period. E) Options contracts The fund uses options contracts to hedge duration, convexity and prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance returns on securities owned, and to enhance the return on a security owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 11,000 on purchased options contracts for the reporting period. F) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $1,500,000 on forward currency contracts for the reporting period. G) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets/countries, and to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due 50 to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $1,900,000 on total return swap contracts for the reporting period. H) Interest rate swap contracts The fund entered into interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Upfront payments are recorded as realized gains and losses at the closing of the contract. Interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Interest rate swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $6,000,000 on interest rate swap contracts for the reporting period. I) Credit default contracts The fund entered into credit default contracts to hedge credit risk, to hedge market risk, and to gain exposure on individual names and/or baskets of securities. In a credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund, as the protection seller, is recorded as a liability on the fund’s books. An upfront payment made by the fund, as the protection buyer, is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a reaIized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant credit default contract. Credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,600,000 on credit default swap contracts for the reporting period. J) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master 51 Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $317,749 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $349,875. K) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. The aggregate identified cost on a tax basis is $18,680,784, resulting in gross unrealized appreciation and depreciation of $293,229 and $289,916, respectively, or net unrealized appreciation of $3,413. M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. N) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. O) Offering costs The offering costs of $153,638 are being fully amortized on a straight-line basis over a twelve-month period. The fund will reimburse Putnam Management for the payment of these expenses. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee, computed and paid monthly, (based on the fund’s average net assets, excluding assets that are invested in other Putnam funds, except Putnam Money Market Liquidity Fund or any other Putnam funds that do not charge a management fee) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 52 1.050% of the first $5 billion, 1.000% of the next $5 billion, 0.950% of the next $10 billion, 0.900% of the next $10 billion, 0.850% of the next $50 billion, 0.830% of the next $50 billion, 0.820% of the next $100 billion, 0.815% of any excess thereafter. Putnam Management has agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through September 30, 2012, to the extent that expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, such as borrowing costs, payments under distribution plans, extraordinary expenses and acquired fund fees and expenses) would exceed an annual rate of 1.15% of the fund’s average net assets. During the reporting period, the fund’s expenses were reduced by $4,976 as a result of this limit. Putnam Management has also contractually agreed, through September 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $68,887 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street Bank and Trust Company (State Street). Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $21 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $11, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. 53 The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,651 and no monies from the sale of classA and classM shares, respectively, and received no monies in contingent deferred sales charges from redemptions of classB and classC shares. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $7,493,065 and $734,064, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written equity option Written equity option contract amounts premiums received Written options outstanding at the beginning of the reporting period 9/19/11 (commencement of operations) — $— Options opened 81,965 95,155 Options exercised — — Options expired (43,974) (42,014) Options closed — — Written options outstanding at the end of the reporting period 37,991 $53,141 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: For the period 9/19/11 (commencement of operations) to 11/30/11 ClassA Shares Amount Shares sold 273,860 $2,724,683 Shares issued in connection with reinvestment of distributions — — 273,860 2,724,683 Shares repurchased (4,728) (46,866) Net increase 54 For the period 9/19/11 (commencement of operations) to 11/30/11 ClassB Shares Amount Shares sold 3,877 $38,292 Shares issued in connection with reinvestment of distributions — — 3,877 38,292 Shares repurchased (58) (585) Net increase For the period 9/19/11 (commencement of operations) to 11/30/11 ClassC Shares Amount Shares sold 35,382 $350,375 Shares issued in connection with reinvestment of distributions — — 35,382 350,375 Shares repurchased — — Net increase For the period 9/19/11 (commencement of operations) to 11/30/11 ClassM Shares Amount Shares sold 20,589 $207,804 Shares issued in connection with reinvestment of distributions — — 20,589 207,804 Shares repurchased — — Net increase For the period 9/19/11 (commencement of operations) to 11/30/11 ClassY Shares Amount Shares sold 37,842 $382,131 Shares issued in connection with reinvestment of distributions — — 37,842 382,131 Shares repurchased — — Net increase ClassR had no capital share transactions other than the initial capitalization (Note 6). 55 At the close of the reporting period, Putnam Investments, LLC owned the following class shares of the fund: Shares owned Percentage of ownership Value ClassA 1,450,000 84.34% $14,529,000 ClassB 10,000 72.36 100,000 ClassC 10,000 22.04 100,000 ClassM 10,000 32.69 100,100 ClassR 10,000 100.00 100,127 ClassY 10,000 20.90 100,300 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables $75,896 Payables $392,399 Foreign exchange contracts Receivables 17,975 Payables 25,897 Investments, Payables, Receivables, Net Net assets — assets — Unrealized Unrealized appreciation / appreciation / Equity contracts (depreciation) 72,892* (depreciation) 62,250* Payables, Net assets — Unrealized appreciation / Interest rate contracts Receivables 58,416 (depreciation) 58,612* Total * Includes cumulative appreciation/depreciation of futures contracts as reported in The fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(51,933) $(51,933) Equity contracts 28,514 (29,760) 22,674 $21,428 Interest rate contracts — 20,220 (4,991) $15,229 Total 56 Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $86,989 $86,989 Foreign exchange contracts — — (7,922) — $(7,922) Equity contracts (42,299) (21,721) — 7,866 $(56,154) Interest rate contracts — (33,747) — 33,551 $(196) Total Note 6: Initial capitalization and offering of shares The fund was established as a series of the Trust on September 19, 2011. Prior to September 19, 2011, the fund had no operations other than those related to organizational matters, including as noted below, the initial capital contributions by Putnam Investments, LLC and issuance of shares: Capital contribution Shares issued ClassA $14,500,000 1,450,000 ClassB 100,000 10,000 ClassC 100,000 10,000 ClassM 100,000 10,000 ClassR 100,000 10,000 ClassY 100,000 10,000 Note 7: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,338 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $20,115,386 and $11,292,853, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 8: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS”. ASU 2011–04 amends FASB Topic 820 “Fair Value Measurement” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 57 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund Multi-Cap Core Fund State tax-free income funds: Research Fund Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, Value and Pennsylvania. Convertible Securities Fund Equity Income Fund Absolute Return George Putnam Balanced Fund Absolute Return 100 Fund The Putnam Fund for Growth and Income Absolute Return 300 Fund International Value Fund Absolute Return 500 Fund Multi-Cap Value Fund Absolute Return 700 Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 58 Global Sector Putnam RetirementReady Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Prior to November 30, 2011, this fund was known as Putnam Asset Allocation: Balanced Portfolio. Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Prior to June 16, 2011, this fund was known as Conservative Fund Putnam RetirementReady Maturity Fund. Prior to November 30, 2011, this fund was known as Retirement Income Fund Lifestyle 2 Putnam Asset Allocation: Conservative Portfolio. Retirement Income Fund Lifestyle 3 Dynamic Asset Allocation Growth Fund Prior to June 16, 2011, this fund was known as Prior to November 30, 2011, this fund was known as Putnam Income Strategies Fund. Putnam Asset Allocation: Growth Portfolio. Dynamic Risk Allocation Fund A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 59 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 60 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Kenneth R. Leibler Mark C. Trenchard Putnam Investment Robert E. Patterson Vice President and Management, LLC George Putnam, III BSA Compliance Officer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Robert T. Burns Vice President and Investment Sub-Manager Officers Chief Legal Officer Putnam Investments Limited Robert L. Reynolds 57–59 St James’s Street President James P. Pappas London, England SW1A 1LD Vice President Jonathan S. Horwitz Marketing Services Executive Vice President, Judith Cohen Putnam Retail Management Principal Executive Vice President, Clerk and One Post Office Square Officer, Treasurer and Assistant Treasurer Boston, MA 02109 Compliance Liaison Michael Higgins Custodian Steven D. Krichmar Vice President, Senior Associate State Street Bank Vice President and Treasurer and Assistant Clerk and Trust Company Principal Financial Officer Nancy E. Florek Legal Counsel Janet C. Smith Vice President, Assistant Clerk, Ropes & Gray LLP Vice President, Assistant Assistant Treasurer and Treasurer and Principal Proxy Manager Trustees Accounting Officer Jameson A. Baxter, Chair Susan G. Malloy Ravi Akhoury Beth S. Mazor Vice President and Barbara M. Baumann Vice President Assistant Treasurer Charles B. Curtis Robert J. Darretta Robert R. Leveille John A. Hill Vice President and Paul L. Joskow Chief Compliance Officer This report is for the information of shareholders of Putnam Dynamic Risk Allocation Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: January 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: January 27, 2012 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: January 27, 2012
